Exhibit 10.8

 

EXECUTION VERSION

 

 

GUARANTEE AND COLLATERAL AGREEMENT

 

made by

 

RENTAL CAR INTERMEDIATE HOLDINGS, LLC,

 

THE HERTZ CORPORATION

 

and certain of its Subsidiaries

 

in favor of

 

BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent

 

Dated as of June 30, 2016

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

SECTION 1 DEFINED TERMS

 

2

1.1

Definitions

 

2

1.2

Other Definitional Provisions

 

11

 

 

 

 

SECTION 2 GUARANTEE

 

12

2.1

Guarantee

 

12

2.2

Right of Contribution

 

13

2.3

No Subrogation

 

13

2.4

Amendments, etc. with Respect to the Obligations

 

14

2.5

Guarantee Absolute and Unconditional

 

14

2.6

Reinstatement

 

16

2.7

Payments

 

16

 

 

 

 

SECTION 3 GRANT OF SECURITY INTEREST

 

16

3.1

Grant

 

16

3.2

Pledged Collateral

 

17

3.3

Excluded Assets

 

17

3.4

Intercreditor Relations

 

20

 

 

 

 

SECTION 4 REPRESENTATIONS AND WARRANTIES

 

21

4.1

Representations and Warranties of Each Guarantor

 

21

4.2

Representations and Warranties of Each Grantor

 

21

4.3

Representations and Warranties of Each Pledgor

 

24

 

 

 

 

SECTION 5 COVENANTS

 

26

5.1

Covenants of Each Guarantor

 

26

5.2

Covenants of Each Grantor

 

26

5.3

Covenants of Each Pledgor

 

29

5.4

Covenants of Holdings

 

31

 

 

 

 

SECTION 6 REMEDIAL PROVISIONS

 

32

6.1

Certain Matters Relating to Accounts

 

32

6.2

Communications with Obligors; Grantors Remain Liable

 

34

6.3

Pledged Stock

 

34

6.4

Proceeds to be Turned Over to the Collateral Agent

 

36

6.5

Application of Proceeds

 

36

6.6

Code and Other Remedies

 

36

6.7

Registration Rights

 

37

6.8

Waiver; Deficiency

 

38

6.9

Certain Undertakings with Respect to Special Purpose Subsidiaries

 

39

 

 

 

 

SECTION 7 THE COLLATERAL AGENT

 

40

7.1

Collateral Agent’s Appointment as Attorney-in-Fact, etc.

 

40

 

i

--------------------------------------------------------------------------------


 

7.2

Duty of Collateral Agent

 

42

7.3

Financing Statements

 

42

7.4

Authority of Collateral Agent

 

42

7.5

Right of Inspection

 

43

 

 

 

 

SECTION 8 NON-LENDER SECURED PARTIES

 

43

8.1

Rights to Collateral

 

43

8.2

Appointment of Agent

 

44

8.3

Waiver of Claims

 

45

8.4

Designation of Non-Lender Secured Parties

 

45

8.5

Release of Liens; Rollover Hedge Providers

 

45

 

 

 

 

SECTION 9 MISCELLANEOUS

 

46

9.1

Amendments in Writing

 

46

9.2

Notices

 

46

9.3

No Waiver by Course of Conduct; Cumulative Remedies

 

46

9.4

Enforcement Expenses; Indemnification

 

47

9.5

Successors and Assigns

 

47

9.6

Set-Off

 

47

9.7

Counterparts

 

48

9.8

Severability

 

48

9.9

Section Headings

 

48

9.10

Integration

 

48

9.11

GOVERNING LAW

 

48

9.12

Submission to Jurisdiction; Waivers

 

48

9.13

Acknowledgments

 

49

9.14

WAIVER OF JURY TRIAL

 

49

9.15

Additional Granting Parties

 

49

9.16

Releases

 

50

9.17

Judgment

 

52

9.18

Transfer Tax Acknowledgment

 

52

9.19

Release of Liens; Rollover Issuing Lenders

 

53

 

ii

--------------------------------------------------------------------------------


 

SCHEDULES

 

1

Notice Addresses of Guarantors

2

Pledged Securities

3

Perfection Matters

4

Location of Jurisdiction of Organization

5

Intellectual Property

 

 

ANNEXES

 

1

Acknowledgement and Consent of Issuers who are not Granting Parties

2

Assumption Agreement

3

Successor Holding Company Joinder and Release

 

iii

--------------------------------------------------------------------------------


 

GUARANTEE AND COLLATERAL AGREEMENT

 

GUARANTEE AND COLLATERAL AGREEMENT, dated as of June 30, 2016, made by RENTAL
CAR INTERMEDIATE HOLDINGS, LLC, a Delaware limited liability company (together
with its successors and assigns, “Holdings”), THE HERTZ CORPORATION, a Delaware
corporation (in its specific capacity as Parent Borrower, together with its
successors and assigns, the “Parent Borrower”) and certain of its Subsidiaries
from time to time party hereto, in favor of BARCLAYS BANK PLC, as collateral
agent (in such capacity, and together with its successors and assigns in such
capacity, the “Collateral Agent”) and administrative agent (in such capacity,
and together with its successors and assigns in such capacity, the
“Administrative Agent”) for the Secured Parties (as such term is defined
herein).

 

W I T N E S S E T H:

 

WHEREAS, the Parent Borrower has separated its global equipment rental business
primarily conducted by HERC (as defined in Section 1), and has distributed
common stock of HERC to Hertz Investors (as defined in Section 1);

 

WHEREAS, HERC Holdings (as defined in Section 1) has distributed all of the
common stock of Hertz Global Holdings, Inc., a Delaware corporation formerly
known as Hertz Rental Car Holding Company, Inc. and the new indirect parent of
the Parent Borrower, to the shareholders of HERC Holdings;

 

WHEREAS, in connection with the Spin-Off Transactions relating to the equipment
rental business conducted by HERC and its subsidiaries, pursuant to that certain
Credit Agreement, dated as of the date hereof (as amended, amended and restated,
waived, supplemented or otherwise modified from time to time, together with any
agreement extending the maturity of, or restructuring, refunding, refinancing or
increasing the Indebtedness under such agreement or successor agreements, the
“Credit Agreement”), among the Parent Borrower, the Subsidiary Borrowers from
time to time party thereto (together with the Parent Borrower, the “Borrowers”
and each individually a “Borrower”), Barclays Bank PLC, as Collateral Agent and
Administrative Agent, and the other parties from time to time party thereto, the
Lenders have severally agreed to make extensions of credit to the Borrowers upon
the terms and subject to the conditions set forth therein;

 

WHEREAS, the Parent Borrower is a member of an affiliated group of companies
that includes Holdings, the Borrowers, the Parent Borrower’s Domestic
Subsidiaries that are party hereto and any other Domestic Subsidiary of the
Parent Borrower (other than any Excluded Subsidiary) that becomes a party hereto
from time to time after the date hereof (Holdings, the Borrowers and such
Domestic Subsidiaries (other than any Excluded Subsidiary), collectively, the
“Granting Parties”);

 

WHEREAS, the Collateral Agent and/or the Administrative Agent and one or more
Additional Agents may in the future enter into an Intercreditor Agreement
substantially in the form attached to the Credit Agreement as Exhibit P, and
acknowledged by the Borrowers and the other Granting Parties (as amended,
amended and restated, waived, supplemented or otherwise

 

--------------------------------------------------------------------------------


 

modified from time to time (subject to Section 9.1), the “Base Intercreditor
Agreement”), and one or more Other Intercreditor Agreements or Intercreditor
Agreement Supplements;

 

WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Granting Parties in connection with the operation of their
respective businesses;

 

WHEREAS, the Borrowers and the other Granting Parties are engaged in related
businesses, and each such Granting Party will derive substantial direct and
indirect benefit from the making of the extensions of credit under the Credit
Agreement; and

 

WHEREAS, it is a condition to the obligation of the Lenders to make their
respective extensions of credit under the Credit Agreement that the Granting
Parties shall execute and deliver this Agreement to the Collateral Agent for the
benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, and in consideration of the receipt of other valuable
consideration (which receipt is hereby acknowledged), each Granting Party hereby
agrees with the Administrative Agent and the Collateral Agent, for the benefit
of the Secured Parties (as defined below), as follows:

 

SECTION 1  DEFINED TERMS

 

1.1          Definitions.  (a)  Unless otherwise defined herein, terms defined
or defined by reference in the Credit Agreement and used herein shall have the
meanings given to them in the Credit Agreement, and the following terms that are
defined in the Code (as in effect on the date hereof) are used herein as so
defined:  Cash Proceeds, Chattel Paper, Commercial Tort Claims, Deposit
Accounts, Documents, Electronic Chattel Paper, Equipment, Farm Products,
Fixtures, General Intangibles, Goods, Letter-of-Credit Rights and Money.

 

(b)           The following terms shall have the following meanings:

 

“ABS Base Indenture”:  as defined in Section 6.9(a).

 

“ABS Collateral Agency Agreement”:  as defined in Section 6.9(a).

 

“ABS Collateral Agent”:  as defined in Section 6.9(a).

 

“ABS Trustee”:  as defined in Section 6.9(a).

 

“Accounts”:  all accounts (as defined in the Code) of each Grantor, including
all Accounts (as defined in the Credit Agreement) and Accounts Receivable of
such Grantor, but in any event excluding all Accounts that have been sold or
otherwise transferred (and not transferred back to a Grantor) in connection with
a Special Purpose Financing.

 

“Accounts Receivable”:  any right to payment for goods sold or leased or for
services rendered, which is not evidenced by an instrument (as defined in the
Code) or Chattel Paper.

 

2

--------------------------------------------------------------------------------


 

“Additional Agent”:  as defined in the Base Intercreditor Agreement.

 

“Additional Collateral Documents”:  as defined in the Base Intercreditor
Agreement.

 

“Additional Credit Facilities”:  as defined in the Base Intercreditor Agreement.

 

“Additional Obligations”:  as defined in the Base Intercreditor Agreement.

 

“Additional Secured Parties”:  as defined in the Base Intercreditor Agreement.

 

“Adjusted Net Worth”:  as to any Guarantor at any time, the greater of (x) $0
and (y) the amount by which the fair saleable value of such Guarantor’s assets
on the date of the respective payment hereunder exceeds its debts and other
liabilities (including contingent liabilities, but without giving effect to any
of its obligations under this Agreement or any other Loan Document, or pursuant
to its guarantee with respect to any Indebtedness then outstanding pursuant to
the Senior Notes or any Additional Credit Facility) on such date.

 

“Administrative Agent”:  as defined in the preamble hereto.

 

“Agreement”:  this Guarantee and Collateral Agreement, as the same may be
amended, restated, supplemented, waived or otherwise modified from time to time.

 

“Applicable Law”:  as defined in Section 9.8.

 

“Bank Products Affiliate”:  any Person who (a) has entered into a Bank Products
Agreement with a Grantor with the obligations of such Grantor thereunder being
secured by one or more Loan Documents, (b) was a Lender or an Affiliate of a
Lender at the time of entry into such Bank Products Agreement, or on or prior to
September 30, 2016, or at the time of the designation referred to in the
following clause (c) and (c) has been designated by the Parent Borrower in
accordance with Section 8.4 hereof (provided that no Person shall, with respect
to any Bank Products Agreement, be at any time a Bank Products Affiliate with
respect to more than one Credit Facility).

 

“Bank Products Provider”:  any Person (other than a Bank Products Affiliate)
that has entered into a Bank Products Agreement with a Grantor with the
obligations of such Grantor thereunder being secured by one or more Loan
Documents as designated by the Parent Borrower in accordance with Section 8.4
hereof (provided that no Person shall, with respect to any Bank Products
Agreement, be at any time a Bank Products Provider with respect to more than one
Credit Facility).

 

“Bankruptcy Case”:  (i) Holdings or any of its Subsidiaries commencing any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization, conservatorship or relief of debtors, seeking to have an order
for relief entered with respect to it, or seeking to adjudicate it a bankrupt or
insolvent, or seeking reorganization, arrangement, adjustment, winding up,
liquidation, dissolution, composition or other relief with respect to it or its
debts (excluding, in each case, the solvent liquidation or reorganization of any
non-U.S. Subsidiary of the Parent Borrower that is not a Loan Party), or
(B) seeking appointment of a receiver, trustee, custodian,

 

3

--------------------------------------------------------------------------------


 

conservator or other similar official for it or for all or any substantial part
of its assets, or Holdings or any of its Subsidiaries making a general
assignment for the benefit of its creditors; or (ii) there being commenced
against Holdings or any of its Subsidiaries any case, proceeding or other action
of a nature referred to in clause (i) above which (A) results in the entry of an
order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days.

 

“Base Intercreditor Agreement”:  as defined in the recitals hereto.

 

“Borrower Obligations”:  the collective reference to all obligations and
liabilities of such Borrower in respect of the unpaid principal of and interest
on (including interest and fees accruing after the maturity of the Loans and
Reimbursement Obligations and interest and fees  accruing after (or that would
accrue but for) the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to such Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans, the Reimbursement Obligations, and all other
obligations and liabilities of such Borrower to the Secured Parties, whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, the Loans, the Letters of Credit, this Agreement,
the other Loan Documents, Hedging Agreements or Bank Products Agreement entered
into with any Bank Products Affiliate, Hedging Affiliate, Bank Products Provider
or Hedging Provider, any Guarantee of Holdings or any of its Subsidiaries as to
which any Secured Party is a beneficiary (including any Management Guarantee
entered into with any Management Credit Provider) or any other document made,
delivered or given in connection therewith, in each case whether on account of
principal, interest, reimbursement obligations, amounts payable in connection
with any such Bank Products Agreement or a termination of any transaction
entered into pursuant to any such Hedging Agreement, fees, indemnities, costs,
expenses or otherwise (including all reasonable fees, expenses and disbursements
of counsel to the Administrative Agent or to any other Secured Party that are
required to be paid by such Borrower pursuant to the terms of the Credit
Agreement or any other Loan Document). With respect to any Guarantor, if and to
the extent, under the Commodity Exchange Act or any rule, regulation or order of
the CFTC (or the application or official interpretation of any thereof), all or
a portion of the guarantee of such Guarantor of, or the grant by such Guarantor
of a security interest for, the obligation (the “Excluded Borrower Obligation”)
to pay or perform under any agreement, contract or transaction that constitutes
a “swap” within the meaning of section 1a(47) of the Commodity Exchange Act (or
the analogous term or section in any amended or successor statute) is or becomes
illegal, the Borrower Obligations guaranteed by such Guarantor shall not include
any such Excluded Borrower Obligation.

 

“Borrowers”:  as defined in the preamble hereto.

 

“CFTC”:  the Commodity Futures Trading Commission or any successor to the
Commodity Futures Trading Commission.

 

“Code”:  the Uniform Commercial Code, as from time to time in effect in the
State of New York.

 

4

--------------------------------------------------------------------------------


 

“Collateral”:  as defined in Section 3.1; provided that, for purposes of
Section 6.5, Section 8 and Section 9.16(b), “Collateral” shall have the meaning
assigned to such term in the Credit Agreement.

 

“Collateral Account Bank”:  a bank which at all times is a Collateral Agent or a
Lender or an Affiliate thereof as selected by the relevant Grantor and consented
to in writing by the Collateral Agent (such consent not to be unreasonably
withheld or delayed).

 

“Collateral Agent”:  as defined in the preamble hereto.

 

“Collateral Proceeds Account”:  a non-interest bearing cash collateral account
established and maintained by the relevant Grantor at an office of the
Collateral Account Bank in the name, and in the sole dominion and control of,
the Collateral Agent for the benefit of the Secured Parties.

 

“Collateral Representative”:  (i) if the Base Intercreditor Agreement is then in
effect, the Senior Priority Representative (as defined therein) and (ii) if any
Other Intercreditor Agreement is then in effect, the Person acting as
representative for the Collateral Agent and the Secured Parties thereunder for
the applicable purpose contemplated by this Agreement.

 

“Commodity Exchange Act”:  the Commodity Exchange Act, as in effect from time to
time, or any successor statute.

 

“Contracts”:  with respect to any Grantor, all contracts, agreements,
instruments and indentures in any form and portions thereof to which such
Grantor is a party or under which such Grantor or any property of such Grantor
is subject, as the same may from time to time be amended, supplemented, waived
or otherwise modified, including (i) all rights of such Grantor to receive
moneys due and to become due to it thereunder or in connection therewith,
(ii) all rights of such Grantor to damages arising thereunder and (iii) all
rights of such Grantor to perform and to exercise all remedies thereunder.

 

“Copyright Licenses”:  with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any United States copyright of such Grantor, other than agreements
with any Person that is an Affiliate or a Subsidiary of the Parent Borrower or
such Grantor, including any material license agreements listed on Schedule 5
hereto, subject, in each case, to the terms of such license agreements, and the
right to prepare for sale, sell and advertise for sale, all Inventory now or
hereafter covered by such licenses.

 

“Copyrights”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States copyrights, whether or not the
underlying works of authorship have been published or registered, all United
States copyright registrations and copyright applications, including any
copyright registrations and copyright applications listed on Schedule 5 hereto,
and (i) all renewals thereof, (ii) all income, royalties, damages and payments
now and hereafter due and/or payable with respect thereto, including payments
under all licenses entered into in connection therewith, and damages and
payments for past or future infringements thereof and (iii) the right to sue or
otherwise recover for past, present and future infringements and
misappropriations thereof.

 

5

--------------------------------------------------------------------------------


 

“Credit Agreement”:  as defined in the recitals hereto.

 

“Credit Facility”:  as defined in the Base Intercreditor Agreement.

 

“Discharge of Additional Obligations”:  as defined in the Base Intercreditor
Agreement.

 

“Excluded Assets”:  as defined in Section 3.3.

 

“Excluded Obligation”:  as defined in the definition of Guarantor Obligations.

 

“Federal District Court”:  as defined in Section 9.12(a).

 

“first priority”:  with respect to any Lien purported to be created by this
Agreement, that such Lien is the most senior Lien to which such Collateral is
subject (subject to Permitted Liens).

 

“Foreign Intellectual Property”:  any right, title or interest in or to any
copyrights, copyright licenses, patents, patent applications, patent licenses,
trade secrets, trade secret licenses, trademarks, service marks, trademark and
service mark applications, trade names, trade dress, trademark licenses,
technology, know-how and processes or any other intellectual property governed
by or arising or existing under, pursuant to or by virtue of the laws of any
jurisdiction other than the United States of America or any state thereof.

 

“General Fund Account”:  the general fund account of the relevant Grantor
established at the same office of the Collateral Account Bank as the Collateral
Proceeds Account.

 

“Granting Parties”:  as defined in the recitals hereto.

 

“Grantor”:  Holdings, the Parent Borrower and each Domestic Subsidiary of the
Parent Borrower that from time to time is a party hereto (it being understood
that no Excluded Subsidiary shall be required to be or become a party hereto).

 

“Guarantor Obligations”:  with respect to any Guarantor, the collective
reference to (i) the Obligations guaranteed by such Guarantor pursuant to
Section 2 and (ii) all obligations and liabilities of such Guarantor that may
arise under or in connection with this Agreement or any other Loan Document to
which such Guarantor is a party, any Hedging Agreement or Bank Products
Agreement entered into with any Bank Products Affiliate, Hedging Affiliate, Bank
Products Provider or Hedging Provider, any Guarantee of Holdings or any of its
Subsidiaries as to which any Secured Party is a beneficiary (including any
Management Guarantee entered into with any Management Credit Provider) or any
other document made, delivered or given in connection therewith, in each case
whether on account of guarantee obligations, reimbursement obligations, fees,
indemnities, costs, expenses or otherwise (including all reasonable fees,
expenses and disbursements of counsel to the Administrative Agent or to the
Lenders that are required to be paid by such Guarantor pursuant to the terms of
this Agreement or any other Loan Document and interest and fees accruing after
(or that would accrue but for) the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
such Guarantor, whether or not a claim for post-filing or post-petition interest
or fees is allowed in such proceeding).  With respect to any Guarantor, if and
to the extent, under the Commodity Exchange Act or any rule, regulation or order
of the CFTC (or the

 

6

--------------------------------------------------------------------------------


 

application or official interpretation of any thereof), all or a portion of the
guarantee of such Guarantor of, or the grant by such Guarantor of a security
interest for, the obligation (together with the Excluded Borrower Obligation,
the “Excluded Obligation”) to pay or perform under any agreement, contract or
transaction that constitutes a “swap” within the meaning of section 1a(47) of
the Commodity Exchange Act (or the analogous term or section in any amended or
successor statute) is or becomes illegal, the Guarantor Obligations of such
Guarantor shall not include any such Excluded Obligation.

 

“Guarantors”:  the collective reference to each Granting Party.

 

“Hedging Affiliate”:  any Person who (a) has entered into a Hedging Agreement
with any Grantor with the obligations of such Grantor thereunder being secured
by one or more Loan Documents, (b) was a Lender or an Affiliate of a Lender at
the time of entry into such Hedging Agreement or on or prior to September 30,
2016, or at the time of the designation referred to in the following clause (c),
and (c) has been designated by the Parent Borrower in accordance with
Section 8.4 hereof (provided that no Person shall, with respect to any Hedging
Agreement, be at any time a Hedging Affiliate with respect to more than one
Credit Facility).

 

“Hedging Agreement”:  any interest rate, foreign currency, commodity, credit or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity, credit or equity values (including, without limitation, any
option with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement, including, without limitation, any Interest
Rate Agreement, Commodities Agreement or Currency Agreement.

 

“Hedging Provider”:  any Person (other than any Hedging Affiliate) that has
entered into a Hedging Agreement with a Grantor with the obligations of such
Grantor thereunder being secured by one or more Loan Documents, as designated by
the Parent Borrower in accordance with Section 8.4 hereof (provided that no
Person shall, with respect to any Hedging Agreement, be at any time a Hedging
Provider with respect to more than one Credit Facility).

 

“HERC”:  Herc Rentals Inc., a Delaware corporation formerly known as Hertz
Equipment Rental Corporation, and any successor in interest thereto.

 

“HERC Holdings”:  Herc Holdings Inc., a Delaware corporation formerly known as
Hertz Global Holdings, Inc., and any successor in interest thereto.

 

“Hertz Investors”:  Hertz Investors, Inc., a Delaware corporation, and any
successor in interest thereto.

 

“Holdings”:  as defined in the preamble hereto.

 

“indemnified liabilities”:  as defined in Section 9.4(b).

 

“Instruments”:  has the meaning specified in Article 9 of the Code, but
excluding the Pledged Securities.

 

7

--------------------------------------------------------------------------------


 

“Intellectual Property”:  with respect to any Grantor, the collective reference
to such Grantor’s Copyrights, Copyright Licenses, Patents, Patent Licenses,
Trade Secrets, Trade Secret Licenses, Trademarks and Trademark Licenses.

 

“Intercompany Note”:  with respect to any Grantor, any promissory note in a
principal amount in excess of $5.0 million evidencing loans made by such Grantor
to Holdings, the Parent Borrower or any Restricted Subsidiary.

 

“Intercreditor Agreements”:  (a) the Base Intercreditor Agreement (upon and
during the effectiveness thereof) and (b) any Other Intercreditor Agreement that
may be entered into in the future by the Collateral Agent and one or more
Additional Agents and acknowledged by the Borrowers and the other Granting
Parties (each as amended, amended and restated, waived, supplemented or
otherwise modified from time to time (subject to Section 9.1 hereof)) (upon and
during the effectiveness thereof).

 

“Inventory”:  with respect to any Grantor, all inventory (as defined in the
Code) of such Grantor, including all Inventory (as defined in the Credit
Agreement) of such Grantor.

 

“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the Uniform
Commercial Code in effect in the State of New York on the date hereof (other
than any Capital Stock (including for these purposes any investment deemed to be
Capital Stock for United States tax purposes) of any Foreign Subsidiary in
excess of 65% of any series of such stock and other than any Capital Stock
excluded from the definition of “Pledged Stock”) and (ii) whether or not
constituting “investment property” as so defined, all Pledged Securities.

 

“Issuers”:  the collective reference to the Persons identified on Schedule 2 as
the issuers of Pledged Stock, together with any successors to such companies
(including any successors contemplated by Section 8.3 of the Credit Agreement).

 

“judgment currency”:  as defined in Section 9.17(b).

 

“Lender Secured Parties”:  the collective reference to (i) the Administrative
Agent, the Collateral Agent and each Other Representative, (ii) the Lenders
(including the Issuing Lenders), and each of their respective successors and
assigns and their permitted transferees and replacements thereof.

 

“Management Credit Provider”:  any Person that is a beneficiary of a Management
Guarantee, with the obligations of the applicable Grantor thereunder being
secured by one or more Loan Documents as designated by the Parent Borrower in
accordance with Section 8.4 hereof (provided that no Person shall, with respect
to any Management Guarantee, be at any time a Management Credit Provider with
respect to more than one Credit Facility).

 

“New York Courts”:  as defined in Section 9.12(a).

 

“New York Supreme Court”:  as defined in Section 9.12(a).

 

8

--------------------------------------------------------------------------------


 

“Non-Lender Secured Parties”:  the collective reference to all Bank Products
Affiliates, Hedging Affiliates, Bank Products Providers, Hedging Providers and
Management Credit Providers and all their respective successors and assigns, and
their permitted transferees and indorsees.

 

“Obligations”:  (i) in the case of each Borrower, its Borrower Obligations and
its Guarantor Obligations and (ii) in the case of each other Guarantor, its
Guarantor Obligations.

 

“original currency”:  as defined in Section 9.17(b).

 

“Parent Borrower”:  as defined in the preamble hereto.

 

“Patent Licenses”:  with respect to any Grantor, all written license agreements
of such Grantor providing for the grant by or to such Grantor of any right under
any United States patent, patent application or patentable invention, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Parent
Borrower or such Grantor, including the material license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Patents”:  with respect to any Grantor, all of such Grantor’s right, title and
interest in and to all United States patents, patent applications and patentable
inventions and all reissues and extensions thereof, including all patents and
patent applications identified in Schedule 5 hereto, and including (i) all
inventions and improvements described and claimed therein, (ii) the right to sue
or otherwise recover for any and all past, present and future infringements and
misappropriations thereof, (iii) all income, royalties, damages and other
payments now and hereafter due and/or payable with respect thereto (including
payments under all licenses entered into in connection therewith, and damages
and payments for past, present or future infringements thereof) and (iv) all
other rights corresponding thereto in the United States and all reissues,
divisions, continuations, continuations-in-part, substitutes, renewals, and
extensions thereof, all improvements thereon, and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto.

 

“Pledged Collateral”:  as to any Pledgor, the Pledged Securities now owned or at
any time hereafter acquired by such Pledgor, and any Proceeds thereof.

 

“Pledged Notes”:  with respect to any Pledgor, all Intercompany Notes at any
time issued to, or held or owned by, such Pledgor.

 

“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.

 

“Pledged Stock”:  with respect to any Pledgor, the shares of Capital Stock
listed on Schedule 2 as held by such Pledgor, together with any other shares of
Capital Stock required to be pledged by such Pledgor pursuant to Section 7.9 of
the Credit Agreement, as well as any other shares, stock certificates, options
or rights of any nature whatsoever in respect of the Capital Stock of any Person
that may be issued or granted to, or held by, such Pledgor while this Agreement
is in effect; provided that in no event shall there be pledged, nor shall any
Pledgor be

 

9

--------------------------------------------------------------------------------


 

required to pledge, directly or indirectly, (i) more than 65% of any series of
the outstanding Capital Stock (including for these purposes any investment
deemed to be Capital Stock for U.S. tax purposes) of any Foreign Subsidiary,
(ii) any Capital Stock of any Subsidiary of a Foreign Subsidiary, (iii) de
minimis shares of a Foreign Subsidiary held by any Pledgor as a nominee or in a
similar capacity, (iv) any Capital Stock of any Unrestricted Subsidiary, (v) any
Capital Stock of any Subsidiary of a Special Purpose Subsidiary, (vi) any
Capital Stock of any Captive Insurance Subsidiary (or any Subsidiary thereof),
(vii) any Capital Stock of HIRE Bermuda Limited, (viii) any Capital Stock of
Hertz International RE Limited (ix) any Capital Stock of any Subsidiary referred
to in clauses (g), (h), (i), (k) or (l) of the definition of “Excluded
Subsidiary” and (x) without duplication, any Excluded Assets.

 

“Pledgor”:  Holdings (with respect to the Pledged Stock of the Parent Borrower
and all other Pledged Collateral of Holdings), the Parent Borrower (with respect
to the Pledged Stock of the entities listed on Schedule 2 hereto and all other
Pledged Collateral of the Parent Borrower) and each other Granting Party (with
respect to Pledged Securities held by such Granting Party and all other Pledged
Collateral of such Granting Party).

 

“Predecessor Holdings”:  as defined in Section 9.16(e).

 

“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the Uniform Commercial Code in effect in the State of New York on the date
hereof, and, in any event, Proceeds of Pledged Securities shall include all
dividends or other income from the Pledged Securities, collections thereon or
distributions or payments with respect thereto.

 

“Reimbursement Obligations”:  the obligation of the Parent Borrower to reimburse
the applicable Issuing Lender pursuant to the Credit Agreement for amounts drawn
under the applicable Letters of Credit.

 

“Restrictive Agreements”:  as defined in Section 3.3(c).

 

“Rollover Hedge Provider”:   as defined in Section 8.5.

 

“Secured Parties”:  the collective reference to the Lender Secured Parties and
the Non-Lender Secured Parties.

 

“Security Collateral”:  with respect to any Granting Party, means, collectively,
the Collateral (if any) and the Pledged Collateral (if any) of such Granting
Party.

 

“Senior Priority Obligations”:  as defined in the Base Intercreditor Agreement.

 

“Successor Holding Company”:  as defined in Section 9.16(e).

 

“Trade Secret Licenses”:  with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any United States trade secrets, including know-how, processes,
formulae, compositions, designs, and confidential business and technical
information, and all rights of any kind whatsoever accruing thereunder or
pertaining thereto, other than agreements with any Person who is an Affiliate or
a Subsidiary of the Parent Borrower or such Grantor, subject, in each case, to
the terms of such license

 

10

--------------------------------------------------------------------------------


 

agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Trade Secrets”:  with respect to any Grantor, all of such Grantor’s right,
title and interest in and to all United States trade secrets, including
know-how, processes, formulae, compositions, designs, and confidential business
and technical information, and all rights of any kind whatsoever accruing
thereunder or pertaining thereto, including (i) all income, royalties, damages
and payments now and hereafter due and/or payable with respect thereto,
including payments under all licenses, non-disclosure agreements and memoranda
of understanding entered into in connection therewith, and damages and payments
for past or future misappropriations thereof and (ii) the right to sue or
otherwise recover for past, present or future misappropriations thereof.

 

“Trademark Licenses”:  with respect to any Grantor, all written license
agreements of such Grantor providing for the grant by or to such Grantor of any
right under any United States trademarks, service marks, trade names, trade
dress or other indicia of trade origin or business identifiers, other than
agreements with any Person who is an Affiliate or a Subsidiary of the Parent
Borrower or such Grantor, including the material license agreements listed on
Schedule 5 hereto, subject, in each case, to the terms of such license
agreements, and the right to prepare for sale, sell and advertise for sale, all
Inventory now or hereafter covered by such licenses.

 

“Trademarks”:  with respect to any Grantor, all of such Grantor’s right, title
and interest in and to all United States trademarks, service marks, trade names,
trade dress or other indicia of trade origin or business identifiers, trademark
and service mark registrations, and applications for trademark or service mark
registrations, and any renewals thereof, including each registration and
application identified in Schedule 5 hereto, and including (i) the right to sue
or otherwise recover for any and all past, present and future infringements or
dilutions thereof, (ii) all income, royalties, damages and other payments now
and hereafter due and/or payable with respect thereto (including payments under
all licenses entered into in connection therewith, and damages and payments for
past or future infringements or dilutions thereof) and (iii) all other rights
corresponding thereto in the United States and all other rights of any kind
whatsoever of such Grantor accruing thereunder or pertaining thereto in the
United States, together in each case with the goodwill of the business connected
with the use of, and symbolized by, each such trademark, service mark, trade
name, trade dress or other indicia of trade origin or business identifiers.

 

1.2          Other Definitional Provisions.  (a)  The words “hereof”, “herein”,
“hereto” and “hereunder” and words of similar import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement, and Section, Schedule and Annex references are to this
Agreement, unless otherwise specified.  The words “include”, “includes”, and
“including” shall be deemed to be followed by the phrase “without limitation”.

 

(b)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(c)           Where the context requires, terms relating to the Collateral,
Pledged Collateral or Security Collateral, or any part thereof, when used in
relation to a Granting Party

 

11

--------------------------------------------------------------------------------


 

shall refer to such Granting Party’s Collateral, Pledged Collateral or Security
Collateral or the relevant part thereof.

 

(d)           All references in this Agreement to any of the property described
in the definition of the term “Collateral” or “Pledged Collateral”, or to any
Proceeds thereof, shall be deemed to be references thereto only to the extent
the same constitute Collateral or Pledged Collateral, respectively.

 

SECTION 2  GUARANTEE

 

2.1          Guarantee.  (a)  Each of the Guarantors hereby, jointly and
severally, unconditionally and irrevocably, guarantees to the Administrative
Agent, for the benefit of the applicable Secured Parties, the prompt and
complete payment and performance by each Borrower when due and payable (whether
at the stated maturity, by acceleration or otherwise) of the Borrower
Obligations of such Borrower owed to the applicable Secured Parties.

 

(b)           Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount that can be guaranteed
by such Guarantor under applicable law, including applicable federal and state
laws relating to the insolvency of debtors; provided that, to the maximum extent
permitted under applicable law, it is the intent of the parties hereto that the
rights of contribution of each Guarantor provided in following Section 2.2 be
included as an asset of the respective Guarantor in determining the maximum
liability of such Guarantor hereunder.

 

(c)           Each Guarantor agrees that the Borrower Obligations guaranteed by
it hereunder may at any time and from time to time exceed the amount of the
liability of such Guarantor hereunder without impairing the guarantee contained
in this Section 2 or affecting the rights and remedies of the Administrative
Agent or any other Secured Party hereunder.

 

(d)           The guarantee contained in this Section 2 shall remain in full
force and effect until the earliest to occur of (i) the first date on which all
the Loans, any Reimbursement Obligations, all other Borrower Obligations then
due and owing, and the obligations of each Guarantor under the guarantee
contained in this Section 2 then due and owing shall have been satisfied by
payment in full in cash, no Letter of Credit shall be outstanding (except for
any Letter of Credit that has been cash collateralized, or otherwise provided
for in a manner reasonably satisfactory to the applicable Issuing Lender) and
the Commitments shall be terminated, notwithstanding that from time to time
during the term of the Credit Agreement, the Borrowers may be free from any
Borrower Obligations, (ii) as to any Guarantor, the sale or other disposition of
all of the Capital Stock of such Guarantor (to a Person other than Holdings, the
Parent Borrower or a Restricted Subsidiary), or, if such Guarantor is a
Subsidiary Guarantor, any other transaction or occurrence as a result of which
such Guarantor ceases to be a Restricted Subsidiary, in each case that is
permitted under the Credit Agreement, or (iii) as to any Guarantor, such
Guarantor becoming an Excluded Subsidiary.

 

(e)           No payment made by any Borrower, any of the Guarantors, any other
guarantor or any other Person or received or collected by the Administrative
Agent or any other

 

12

--------------------------------------------------------------------------------


 

Secured Party from any Borrower, any of the Guarantors, any other guarantor or
any other Person by virtue of any action or proceeding or any set-off or
appropriation or application at any time or from time to time in reduction of or
in payment of any of the Borrower Obligations shall be deemed to modify, reduce,
release or otherwise affect the liability of any Guarantor hereunder which
shall, notwithstanding any such payment (other than any payment made by such
Guarantor in respect of the Borrower Obligations or any payment received or
collected from such Guarantor in respect of any of the Borrower Obligations),
remain liable for the Borrower Obligations of each Borrower guaranteed by it
hereunder up to the maximum liability of such Guarantor hereunder until the
earliest to occur of (i) the first date on which all the Loans, any
Reimbursement Obligations, and all other Borrower Obligations then due and
owing, are paid in full in cash, no Letter of Credit shall be outstanding
(except for any Letter of Credit that has been cash collateralized, or otherwise
provided for in a manner reasonably satisfactory to the applicable Issuing
Lender) and the Commitments are terminated, (ii) as to any Guarantor, the sale
or other disposition of all of the Capital Stock of such Guarantor (to a Person
other than Holdings, a Borrower or a Restricted Subsidiary), or, if such
Guarantor is a Subsidiary Guarantor, any other transaction or occurrence as a
result of which such Guarantor ceases to be a Restricted Subsidiary, in each
case that is permitted under the Credit Agreement or (iii) as to any Guarantor,
such Guarantor becoming an Excluded Subsidiary.

 

2.2          Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share
(based, to the maximum extent permitted by law, on the respective Adjusted Net
Worths of the Guarantors on the date the respective payment is made) of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder that has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent and the other Secured Parties, and
each Guarantor shall remain liable to the Administrative Agent and the other
Secured Parties for the full amount guaranteed by such Guarantor hereunder.

 

2.3          No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any other Secured Party, no Guarantor shall be entitled
to be subrogated to any of the rights of the Administrative Agent or any other
Secured Party against any Borrower or any other Guarantor or any collateral
security or guarantee or right of offset held by the Administrative Agent or any
other Secured Party for the payment of the Borrower Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from any
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent and the other
Secured Parties by any Borrower on account of the Borrower Obligations are paid
in full in cash, no Letter of Credit shall be outstanding (or shall not have
been cash collateralized, or otherwise provided for in a manner reasonably
satisfactory to the applicable Issuing Lender) and the Commitments are
terminated.  If any amount shall be paid to any Guarantor on account of such
subrogation rights at any time when all of the Borrower Obligations shall not
have been paid in full in cash or any Letter of Credit shall be outstanding (and
shall not have been cash collateralized, or otherwise provided for in a manner
reasonably satisfactory to the applicable Issuing Lender) or any of the
Commitments shall remain in effect, such amount shall be held by such Guarantor
in trust for the

 

13

--------------------------------------------------------------------------------


 

Administrative Agent and the other Secured Parties, segregated from other funds
of such Guarantor, and shall, forthwith upon receipt by such Guarantor, be
turned over to the Administrative Agent in the exact form received by such
Guarantor (duly indorsed by such Guarantor to the Administrative Agent if
required), to be held as collateral security for all of any Borrower Obligations
(whether matured or unmatured) guaranteed by such Guarantor and/or then or at
any time thereafter may be applied against any Borrower Obligations, whether
matured or unmatured, in such order as the Administrative Agent may determine.

 

2.4          Amendments, etc. with Respect to the Obligations.  To the maximum
extent permitted by law, each Guarantor shall remain obligated hereunder
notwithstanding that, without any reservation of rights against any Guarantor
and without notice to or further assent by any Guarantor, any demand for payment
of any of the Borrower Obligations made by the Collateral Agent, the
Administrative Agent or any other Secured Party may be rescinded by the
Collateral Agent, the Administrative Agent or such other Secured Party and any
of the Borrower Obligations continued, and the Borrower Obligations, or the
liability of any other Person upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, waived,
modified, accelerated, compromised, subordinated, waived, surrendered or
released by the Collateral Agent, the Administrative Agent or any other Secured
Party, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended, waived,
modified, supplemented or terminated, in whole or in part, as the Collateral
Agent or the Administrative Agent (or the Required Lenders or the applicable
Lenders(s), as the case may be) may deem advisable from time to time, and any
collateral security, guarantee or right of offset at any time held by the
Collateral Agent, the Administrative Agent or any other Secured Party for the
payment of any of the Borrower Obligations may be sold, exchanged, waived,
surrendered or released.  None of the Collateral Agent, the Administrative Agent
nor any other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for any of the
Borrower Obligations or for the guarantee contained in this Section 2 or any
property subject thereto, except to the extent required by applicable law.

 

2.5          Guarantee Absolute and Unconditional.  Each Guarantor waives, to
the maximum extent permitted by applicable law, any and all notice of the
creation, renewal, extension or accrual of any of the Borrower Obligations and
notice of or proof of reliance by the Collateral Agent, the Administrative Agent
or any other Secured Party upon the guarantee contained in this Section 2 or
acceptance of the guarantee contained in this Section 2; each of the Borrower
Obligations, and any obligation contained therein, shall conclusively be deemed
to have been created, contracted or incurred, or renewed, extended, amended or
waived, in reliance upon the guarantee contained in this Section 2; and all
dealings between any Borrower and any of the Guarantors, on the one hand, and
the Collateral Agent, the Administrative Agent and the other Secured Parties, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2.  Each
Guarantor waives, to the maximum extent permitted by applicable law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon any Borrower or any of the other Guarantors with respect to any of the
Borrower Obligations.  Each Guarantor understands and agrees, to the extent
permitted by law, that the guarantee contained in this Section 2 shall be
construed as a continuing, absolute and unconditional guarantee of payment and
not of

 

14

--------------------------------------------------------------------------------


 

collection.  Each Guarantor hereby waives, to the maximum extent permitted by
applicable law, any and all defenses (other than any claim alleging breach of a
contractual provision of any of the Loan Documents) that it may have arising out
of or in connection with any and all of the following:  (a) the validity or
enforceability of the Credit Agreement or any other Loan Document, any of the
Borrower Obligations or any other collateral security therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by
the Collateral Agent, the Administrative Agent or any other Secured Party,
(b) any defense, set-off or counterclaim (other than a defense of payment or
performance) that may at any time be available to or be asserted by any Borrower
against the Collateral Agent, the Administrative Agent or any other Secured
Party, (c) any change in the time, place, manner or place of payment, amendment,
or waiver or increase in any of the Obligations, (d) any exchange,
non-perfection, taking or release of Security Collateral, (e) any change in the
structure or existence of any Borrower, (f) any application of Security
Collateral to any of the Obligations, (g) any law, regulation or order of any
jurisdiction, or any other event, affecting any term of any Obligation or the
rights of the Collateral Agent, the Administrative Agent or any other Secured
Party with respect thereto, including:  (i) the application of any such law,
regulation, decree or order, including any prior approval, which would prevent
the exchange of any currency (other than Dollars) for Dollars or the remittance
of funds outside of such jurisdiction or the unavailability of Dollars in any
legal exchange market in such jurisdiction in accordance with normal commercial
practice, (ii) a declaration of banking moratorium or any suspension of payments
by banks in such jurisdiction or the imposition by such jurisdiction or any
Governmental Authority thereof of any moratorium on, the required rescheduling
or restructuring of, or required  approval of payments on, any indebtedness in
such jurisdiction, (iii) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives any Borrower of any assets or their use, or of the ability
to operate its business or a material part thereof, or (iv) any war (whether or
not declared), insurrection, revolution, hostile act, civil strife or similar
events occurring in such jurisdiction which has the same effect as the events
described in clause (i), (ii) or (iii) above (in each of the cases contemplated
in clauses (i) through (iv) above, to the extent occurring or existing on or at
any time after the date of this Agreement), or (h) any other circumstance
whatsoever (other than payment in full in cash of the Borrower Obligations
guaranteed by it hereunder) (with or without notice to or knowledge of any
Borrower or such Guarantor) that constitutes, or might be construed to
constitute, an equitable or legal discharge of any Borrower for any Borrower
Obligations, or of such Guarantor under the guarantee contained in this
Section 2, in bankruptcy or in any other instance.  When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Collateral Agent, the Administrative Agent and any other Secured
Party may, but shall be under no obligation to, make a similar demand on or
otherwise pursue such rights and remedies as it may have against any Borrower,
any other Guarantor or any other Person or against any collateral security or
guarantee for the Borrower Obligations guaranteed by such Guarantor hereunder or
any right of offset with respect thereto, and any failure by the Collateral
Agent, the Administrative Agent or any other Secured Party to make any such
demand, to pursue such other rights or remedies or to collect any payments from
any Borrower, any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of any Borrower, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether

 

15

--------------------------------------------------------------------------------


 

express, implied or available as a matter of law, of the Collateral Agent, the
Administrative Agent or any other Secured Party against any Guarantor.  For the
purposes hereof, “demand” shall include the commencement and continuance of any
legal proceedings.

 

2.6          Reinstatement.  The guarantee of any Guarantor contained in this
Section 2 shall continue to be effective, or be reinstated, as the case may be,
if at any time payment, or any part thereof, of any of the Borrower Obligations
guaranteed by such Guarantor hereunder is rescinded or must otherwise be
restored or returned by the Collateral Agent, the Administrative Agent or any
other Secured Party upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of any Borrower or any Guarantor, or upon or as a result of the
appointment of a receiver, intervenor or conservator of, or trustee or similar
officer for, any Borrower or any Guarantor or any substantial part of its
property, or otherwise, all as though such payments had not been made.

 

2.7          Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to the Administrative Agent without set-off or counterclaim, in
Dollars (or in the case of any amount required to be paid in any other currency
pursuant to the requirements of the Credit Agreement or other agreement relating
to the respective Obligations, such other currency), at the Administrative
Agent’s office specified in Section 11.2 of the Credit Agreement or such other
address as may be designated in writing by the Administrative Agent to such
Guarantor from time to time in accordance with Section 11.2 of the Credit
Agreement.

 

SECTION 3  GRANT OF SECURITY INTEREST

 

3.1          Grant.  Each Grantor hereby grants to the Collateral Agent, subject
to existing licenses to use the Copyrights, Patents, Trademarks and Trade
Secrets granted by such Grantor in the ordinary course of business, for the
benefit of the Secured Parties, a security interest in all of the Collateral of
such Grantor, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such Grantor, except as provided in
Section 3.3.  The term “Collateral”, as to any Grantor, means the following
property (wherever located) now owned or at any time hereafter acquired by such
Grantor or in which such Grantor now has or at any time in the future may
acquire any right, title or interest, except as provided in Section 3.3:

 

(a)           all Cash Equivalents (other than Restricted Fleet Cash);

 

(b)           all Deposit Accounts (other than in respect of Restricted Fleet
Cash);

 

(c)           all Intellectual Property;

 

(d)           all Vehicle Rental Concession Rights;

 

(e)           all Investment Property;

 

(f)            all interests in leased real property (including Fixtures related
thereto);

 

(g)           all Fixtures;

 

16

--------------------------------------------------------------------------------


 

(h)                                 all Accounts in respect of Customer
Receivables and all Accounts in respect of Receivables arising from or otherwise
relating to fleet management services);

 

(i)                                     all books and records pertaining to any
of the foregoing;

 

(j)                                    all Contracts pertaining to any of the
foregoing;

 

(k)                                 all Documents pertaining to any of the
foregoing;

 

(l)                                     all General Intangibles pertaining to
any of the foregoing;

 

(m)                             the Collateral Proceeds Account; and

 

(n)                                 to the extent not otherwise included, all
Proceeds and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided that, in the case of each Grantor, Collateral shall not include (i) any
Pledged Collateral, or (ii) any property or assets specifically excluded from
Pledged Collateral (including any Capital Stock (including for these purposes
any investment deemed to be Capital Stock for United States tax purposes) of any
Foreign Subsidiary in excess of 65% of any series of such stock).

 

3.2                               Pledged Collateral.  Each Granting Party that
is a Pledgor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in all of the Pledged Collateral of such
Pledgor now owned or at any time hereafter acquired by such Pledgor, and any
Proceeds thereof, as collateral security for the prompt and complete payment and
performance when due (whether at the stated maturity, by acceleration or
otherwise) of the Obligations of such Pledgor, except as provided in
Section 3.3.

 

3.3                               Excluded Assets.  No security interest is or
will be granted pursuant to this Agreement or any other Security Document in any
right, title or interest of any Granting Party under or in, and “Collateral” and
“Pledged Collateral” shall not include the following (collectively, the
“Excluded Assets”):

 

(a)                                 any interest in leased real property
(including Fixtures related thereto) in which a security interest is not
perfected by filing a financing statement in the applicable Grantor’s
jurisdiction of organization (and there shall be no requirement to deliver
landlord lien waivers, estoppels or collateral access letters or any other third
party consents);

 

(b)                                 any fee interest in owned real property
(including Fixtures related thereto) if the fair market value of such fee
interest is less than $10.0 million individually;

 

(c)                                  any Contracts, General Intangibles,
Copyright Licenses, Patent Licenses, Trademark Licenses, Trade Secret Licenses
or other contracts or agreements with or issued by Persons other than Holdings,
a Subsidiary of Holdings or an Affiliate of any of the foregoing, (collectively,
“Restrictive Agreements”) that would otherwise be included in the Security
Collateral (and such Restrictive Agreements shall not be deemed to constitute a
part of the

 

17

--------------------------------------------------------------------------------


 

Security Collateral) for so long as, and to the extent that, the granting of
such a security interest pursuant hereto would result in a breach, default or
termination of such Restrictive Agreements (in each case, except to the extent
that, pursuant to the Code or other applicable law, the granting of security
interests therein can be made without resulting in a breach, default or
termination of such Restrictive Agreements);

 

(d)                                 any assets over which the granting of such a
security interest in such assets by the applicable Granting Party would be
prohibited by any contract permitted under the Credit Agreement, any applicable
law, regulation, permit, order or decree or the organizational or joint venture
documents of any non-wholly owned Subsidiary (including permitted liens, leases
and licenses), or requires a consent of any Governmental Authority that has not
been obtained (in each case after giving effect to the applicable
anti-assignment provisions of the Code, other than proceeds and receivables
thereof to the extent that their assignment is expressly deemed effective under
the Code notwithstanding such prohibitions);

 

(e)                                  any assets constituting Security
Collateral, to the extent that such security interests would result in material
adverse tax consequences to Holdings or any one or more of its Subsidiaries as
reasonably determined by the Parent Borrower;

 

(f)                                   any assets, to the extent that the
granting or perfecting of a security interest in such assets would result in
costs or consequences to Holdings or any of its Subsidiaries as reasonably
agreed in writing by the Parent Borrower and the Administrative Agent, that are
excessive in view of the benefits that would be obtained by the Secured Parties;

 

(g)                                  any (i) Equipment and/or Inventory (and/or
related rights and/or assets) that would otherwise be included in the Security
Collateral (and such Equipment and/or Inventory (and/or related rights and/or
assets) shall not be deemed to constitute a part of the Security Collateral) if
such Equipment and/or Inventory (and/or related rights and/or assets) is subject
to a Lien permitted by Section 8.2 of the Credit Agreement and designated by the
Parent Borrower to the Administrative Agent (but only for so long as such Lien
remains in place) and (ii) other property that would otherwise be included in
the Security Collateral (and such other property shall not be deemed to
constitute a part of the Security Collateral) if such other property is subject
to a Permitted Lien described in Section 8.2(h) or Section 8.2(m) (but only with
respect to a Lien described in Section 8.2(h)) of the Credit Agreement and
designated by the Parent Borrower to the Administrative Agent (but, in each case
only for so long as such Liens are in place) and, if such Lien is in respect of
Hedging Obligations, such other property consists solely of (x) cash, Cash
Equivalents or Temporary Cash Investments, together with proceeds, dividends and
distributions in respect thereof, (y) any assets relating to such assets,
proceeds, dividends or distributions or to any Hedging Obligations, and/or
(z) any other assets consisting of, relating to or arising under or in
connection with (1) any Hedging Agreements or (2) any other agreements,
instruments or documents related to any Hedging Obligations or to any of the
assets referred to in any of subclauses (x) through (z) of this clause (ii);

 

(h)                                 any property (and/or related rights and/or
assets) that (A) would otherwise be included in the Security Collateral (and
such property (and/or related rights and/or assets) shall not be deemed to
constitute a part of the Security Collateral) if such property has been sold or
otherwise transferred in connection with (i) a Special Purpose Financing (or
constitutes the

 

18

--------------------------------------------------------------------------------


 

proceeds or products of any property that has been sold or otherwise transferred
in connection with a Special Purpose Financing (except as provided in the
proviso to this subsection)) or (ii) a sale and leaseback transaction permitted
under Section 8.4 of the Credit Agreement, or (B) is subject to any Permitted
Lien and consists of property subject to any such sale and leaseback transaction
or general intangibles related thereto (but only for so long as such Liens are
in place), provided that, notwithstanding the foregoing, a security interest of
the Collateral Agent shall attach to any money, securities or other
consideration received by any Grantor as consideration for the sale or other
disposition of such property as and to the extent such consideration would
otherwise constitute Security Collateral;

 

(i)                                     Equipment and/or Inventory (and/or
related rights and/or assets) subject to any Permitted Lien that secures
Indebtedness permitted by the Credit Agreement that is Incurred to finance or
refinance such Equipment and/or Inventory and designated by the Parent Borrower
to the Administrative Agent (but only for so long as such Permitted Lien is in
place);

 

(j)                                    Capital Stock (including for these
purposes any investment deemed to be Capital Stock for United States tax
purposes) which is specifically excluded from the definition of Pledged Stock by
virtue of the proviso contained in such definition;

 

(k)                                 Vehicle Rental Concession Rights in which a
security interest is not perfected by filing a financing statement in the
applicable Grantor’s jurisdiction of organization and/or to the extent that such
security interests would result in adverse business consequences to Holdings or
any one or more of its Subsidiaries as determined in good faith by the Parent
Borrower (which determination shall be conclusive) (and there shall be no
requirement to obtain Public Facility Operator consents or any other third party
consents);

 

(l)                                     any assets covered by a certificate of
title;

 

(m)                             any aircraft, airframes, aircraft engines or
helicopters, or any Equipment or other assets constituting a part of any
thereof;

 

(n)                                 without duplication, Fleet Receivables (and
related Accounts and/or related rights) arising from or otherwise relating to
fleet management services to the extent such Fleet Receivables secure or support
any Special Purpose Financing;

 

(o)                                 for the avoidance of doubt, any Deposit
Account and any Money, cash, checks, other negotiable instrument, funds and
other evidence of payment therein held by any “qualified intermediary” in
connection with the Rental Car LKE Program;

 

(p)                                 any Money, cash, checks, other negotiable
instrument, funds and other evidence of payment held in any Deposit Account of
the Parent Borrower or any of its Subsidiaries (i) for the benefit of customers
of Hertz Claim Management Corporation or any of its Subsidiaries in the ordinary
course of business and (ii) in the nature of a security deposit with respect to
obligations for the benefit of the Parent Borrower or any of its Subsidiaries,
which must be held for or returned to the applicable counterparty under
applicable law or pursuant to contractual obligations;

 

19

--------------------------------------------------------------------------------


 

(q)                                 any property that would otherwise be
included in the Security Collateral (and such property shall not be deemed to
constitute a part of the Security Collateral) if such property is subject to
other Liens permitted by Section 8.2(k) of the Credit Agreement and securing
Indebtedness permitted by Section 8.1(b) of the Credit Agreement (but only for
so long as such Liens are in place);

 

(r)                                    any Capital Stock and other securities of
a Subsidiary of the Parent Borrower to the extent that the pledge of or grant of
any other Lien on such Capital Stock and other securities for the benefit of any
holders of securities results in the Parent Borrower or any of its Restricted
Subsidiaries being required to file separate financial statements for such
Subsidiary with the Securities and Exchange Commission (or any other
governmental authority) pursuant to either Rule 3-10 or 3-16 of Regulation S-X
under the Securities Act, or any other law, rule or regulation as in effect from
time to time, but only to the extent necessary to not be subject to such
requirement;

 

(s)                                   Foreign Intellectual Property;

 

(t)                                    any “intent to use” applications for
trademark or service mark registrations filed pursuant to Section 1(b) of the
Lanham Act, 15 U.S.C. § 1051, unless and until an Amendment to Allege Use or a
Statement of Use under Sections 1(c) and 1(d) of said Act has been filed, but
only if and for so long as a grant or enforcement of a security interest in such
intent to use application would invalidate or otherwise jeopardize Grantor’s
rights therein or in the resulting registration; and

 

(u)                                 any assets specifically requiring perfection
through control (including cash, cash equivalents, deposit accounts or other
bank or securities accounts, but excluding the Collateral Proceeds Account) to
the extent the security interest in such asset is not automatically perfected or
perfected by filings under the Uniform Commercial Code of any applicable
jurisdiction or, in the case of Pledged Stock, by being held by the Collateral
Agent, any Collateral Representative or an Additional Agent as agent for the
Collateral Agent.

 

3.4                               Intercreditor Relations.  Notwithstanding
anything herein to the contrary, it is the understanding of the parties that the
Liens granted pursuant to Sections 3.1 and 3.2 herein shall, prior to the
Discharge of Additional Obligations that are Senior Priority Obligations, be
pari passu and equal in priority to the Liens granted to any Additional Agent
for the benefit of the holders of the applicable Additional Obligations that are
Senior Priority Obligations to secure such Additional Obligations that are
Senior Priority Obligations pursuant to the applicable Additional Collateral
Documents (except as may be separately otherwise agreed between the Collateral
Agent, on behalf of itself and the Secured Parties, and any Additional Agent, on
behalf of itself and the Additional Secured Parties represented thereby).  The
Collateral Agent acknowledges and agrees that the relative priority of the Liens
granted to the Collateral Agent, the Administrative Agent and any Additional
Agent shall be determined solely pursuant to any applicable Intercreditor
Agreement, and not by priority as a matter of law or otherwise. Notwithstanding
anything herein to the contrary, the Liens and security interest granted to the
Collateral Agent pursuant to this Agreement and the exercise of any right or
remedy by the Collateral Agent hereunder are subject to the provisions of each
applicable Intercreditor Agreement.  In the event of any conflict between the
terms of any Intercreditor Agreement and

 

20

--------------------------------------------------------------------------------


 

this Agreement, the terms of such Intercreditor Agreement shall govern and
control as among (a) the Collateral Agent and any Additional Agent, in the case
of the Base Intercreditor Agreement and (b) the Collateral Agent and any other
secured creditor (or agent therefor) party thereto, in the case of any Other
Intercreditor Agreement.  In the event of any such conflict, each Grantor may
act (or omit to act) in accordance with such Intercreditor Agreement, and shall
not be in breach, violation or default of its obligations hereunder by reason of
doing so.  Notwithstanding any other provision hereof, for so long as any
Additional Obligations that are Senior Priority Obligations remain outstanding,
any obligation hereunder to deliver to the Collateral Agent any Security
Collateral shall be satisfied by causing such Security Collateral to be
delivered to the applicable Senior Priority Representative (as defined in the
Base Intercreditor Agreement) to be held in accordance with the Base
Intercreditor Agreement.

 

SECTION 4  REPRESENTATIONS AND WARRANTIES

 

4.1                               Representations and Warranties of Each
Guarantor.  To induce the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder, each Guarantor hereby represents and
warrants to the Collateral Agent and each other Secured Party that the
representations and warranties set forth in Section 5 of the Credit Agreement as
they relate to such Guarantor or to the Loan Documents to which such Guarantor
is a party, each of which representations and warranties is hereby incorporated
herein by reference, are true and correct in all material respects, and the
Collateral Agent and each other Secured Party shall be entitled to rely on each
of such representations and warranties as if fully set forth herein; provided
that each reference in each such representation and warranty to the Parent
Borrower’s knowledge shall, for the purposes of this Section 4.1, be deemed to
be a reference to such Guarantor’s knowledge.

 

4.2                               Representations and Warranties of Each
Grantor.  To induce the Collateral Agent and the Lenders to enter into the
Credit Agreement and to induce the Lenders to make their respective extensions
of credit to the Borrowers thereunder, each Grantor hereby represents and
warrants to the Collateral Agent and each other Secured Party that, in each case
after giving effect to the Spin-Off Transactions:

 

4.2.1                     Title; No Other Liens.  Except for the security
interests granted to the Collateral Agent for the benefit of the Secured Parties
pursuant to this Agreement and the other Liens permitted to exist on such
Grantor’s Collateral by the Credit Agreement (including Section 8.2 thereof),
such Grantor owns each item of such Grantor’s Collateral free and clear of any
and all Liens.  Except as set forth on Schedule 3, to the knowledge of such
Grantor, no currently effective financing statement or other similar public
notice with respect to any Lien on all or any part of such Grantor’s Collateral
is on file or of record in any public office in the United States of America,
any state, territory or dependency thereof or the District of Columbia, except
such as have been filed in favor of the Collateral Agent for the benefit of the
Secured Parties pursuant to this Agreement or as relate to Liens permitted by
the Credit Agreement (including Section 8.2 thereof) or any other Loan Document
or for which termination statements will be delivered on the Closing Date.

 

4.2.2                     Perfected First Priority Liens.  (a)  This Agreement
is effective to create, as collateral security for the Obligations of such
Grantor, valid and enforceable Liens on such

 

21

--------------------------------------------------------------------------------


 

Grantor’s Collateral in favor of the Collateral Agent for the benefit of the
Secured Parties, except as enforceability may be affected by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

(b)                                 Except with regard to (i) Liens (if any) on
Specified Assets and (ii) any rights in favor of the United States government as
required by law (if any), upon the completion of the Filings and, with respect
to Instruments, Chattel Paper and Documents, upon the earlier of such Filing or
the delivery to and continuing possession by the Collateral Agent, the
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, of all Instruments,
Chattel Paper and Documents a security interest in which is perfected by
possession, and upon the obtaining and maintenance of “control” (as described in
the Code) by the Collateral Agent, the Administrative Agent, the applicable
Collateral Representative or any Additional Agent, as applicable (or their
respective agents appointed for purposes of perfection), in accordance with any
applicable Intercreditor Agreement of the Collateral Proceeds Account, all
Electronic Chattel Paper and all Letter-of-Credit Rights a security interest in
which is perfected by “control”, the Liens created pursuant to this Agreement
will constitute valid Liens on and (to the extent provided herein) perfected
security interests in such Grantor’s Collateral in favor of the Collateral Agent
for the benefit of the Secured Parties, and will be prior to all other Liens of
all other Persons securing Indebtedness, in each case other than Permitted Liens
(and subject to any applicable Intercreditor Agreement), and enforceable as such
as against all other Persons other than Ordinary Course Transferees, except to
the extent that the recording of an assignment or other transfer of title to the
Collateral Agent, the Administrative Agent, the applicable Collateral
Representative or any Additional Agent (in accordance with any applicable
Intercreditor Agreement) or the recording of other applicable documents in the
United States Patent and Trademark Office or United States Copyright Office may
be necessary for perfection or enforceability, and except as enforceability may
be limited by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium or similar laws affecting the enforcement of creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing. As
used in this Section 4.2.2(b), the following terms shall have the following
meanings:

 

“Filings”:  the filing or recording of (i) the Financing Statements as set forth
in Schedule 3, (ii) this Agreement or a notice thereof with respect to
Intellectual Property as set forth in Schedule 3 and (iii) any filings after the
Closing Date in any other jurisdiction as may be necessary under any Requirement
of Law.

 

“Financing Statements”:  the financing statements delivered to the Collateral
Agent by such Grantor on the Closing Date for filing in the jurisdictions listed
in Schedule 4.

 

“Ordinary Course Transferees”:  (i) with respect to goods only, buyers in the
ordinary course of business and lessees in the ordinary course of business to
the extent provided in Section 9-320(a) and 9-321 of the Uniform Commercial Code
as in effect from time to time in the relevant jurisdiction, (ii) with respect
to general intangibles only,

 

22

--------------------------------------------------------------------------------


 

licensees in the ordinary course of business to the extent provided in
Section 9-321 of the Uniform Commercial Code as in effect from time to time in
the relevant jurisdiction and (iii) any other Person who is entitled to take
free of the Lien pursuant to the Uniform Commercial Code as in effect from time
to time in the relevant jurisdiction.

 

“Specified Assets”:  the following property and assets of such Grantor:

 

(1)                                 Patents, Patent Licenses, Trademarks and
Trademark Licenses to the extent that (a) Liens thereon cannot be perfected by
the filing of financing statements under the Uniform Commercial Code as in
effect from time to time in the relevant jurisdiction or by the filing and
acceptance of intellectual property security agreements in the United States
Patent and Trademark Office or (b) such Patents, Patent Licenses, Trademarks and
Trademark Licenses are not, individually or in the aggregate, material to the
business of the Parent Borrower and its Subsidiaries taken as a whole;

 

(2)                                 Copyrights and Copyright Licenses with
respect thereto and Accounts or receivables arising therefrom to the extent that
(a) Liens thereon cannot be perfected by the filing and acceptance of
intellectual property security agreements in the United States Copyright Office
or (b) the Uniform Commercial Code, as in effect from time to time in the
relevant jurisdiction, is not applicable to the creation or perfection of Liens
thereon;

 

(3)                                 Collateral for which the perfection of Liens
thereon requires filings in or other actions under the laws of jurisdictions
outside of the United States of America, any state, territory or dependency
thereof or the District of Columbia;

 

(4)                                 goods included in Collateral received by any
Person for “sale or return” within the meaning of Section 2-326(1)(b) of the
Uniform Commercial Code of the applicable jurisdiction, to the extent of claims
of creditors of such Person;

 

(5)                                 Fixtures, Vehicles, and any other assets
subject to certificates of title;

 

(6)                                 Money and Cash Equivalents, other than
(x) identifiable Cash Proceeds and (y) Cash Equivalents constituting Investment
Property to the extent a security interest therein is perfected by the filing of
a financing statement under the Uniform Commercial Code as in effect from time
to time in the relevant jurisdiction;

 

(7)                                 Proceeds of Accounts or receivables which do
not themselves constitute Collateral or which do not constitute identifiable
Cash Proceeds or which have not yet been transferred to or deposited in the
Collateral Proceeds Account (if any) or a Deposit Account of a Grantor subject
to the Collateral Agent’s control;

 

23

--------------------------------------------------------------------------------


 

(8)                                 Contracts, Accounts or receivables subject
to the Assignment of Claims Act of 1940, as amended (31 U.S.C. § 3727 et seq.);
and

 

(9)                                 uncertificated securities (to the extent a
security interest is not perfected by the filing of a financing statement).

 

4.2.3                     Jurisdiction of Organization.  On the date hereof,
such Grantor’s jurisdiction of organization is specified on Schedule 4.

 

4.2.4                     Farm Products.  None of such Grantor’s Collateral
constitutes, or is the Proceeds of, Farm Products.

 

4.2.5                     Accounts Receivable.  The amounts represented by such
Grantor to the Administrative Agent or the other Secured Parties from time to
time as owing by each account debtor or by all account debtors in respect of
such Grantor’s Accounts Receivable constituting Collateral will at such time be
the correct amount, in all material respects, actually owing by such account
debtor or debtors thereunder, except to the extent that appropriate reserves
therefor have been established on the books of such Grantor in accordance with
GAAP.  Unless otherwise indicated in writing to the Administrative Agent, each
Account Receivable of such Grantor arises out of a bona fide sale and delivery
of goods or rendition of services by such Grantor.  Such Grantor has not given
any account debtor any deduction in respect of the amount due under any such
Account, except in the ordinary course of business or as such Grantor may
otherwise advise the Administrative Agent in writing.

 

4.2.6                     Patents, Copyrights and Trademarks.  Schedule 5 lists
all material Trademarks, material Copyrights and material Patents, in each case
registered in the United States Patent and Trademark Office or the United States
Copyright Office, as applicable, and owned by such Grantor in its own name as of
the date hereof, and all material Trademark Licenses, all material Copyright
Licenses and all material Patent Licenses (including material Trademark Licenses
for registered Trademarks, material Copyright Licenses for registered Copyrights
and material Patent Licenses for issued Patents, but excluding licenses to
commercially available “off-the-shelf” software) owned by such Grantor in its
own name as of the date hereof, in each case that is United States Intellectual
Property.

 

4.3                               Representations and Warranties of Each
Pledgor.  To induce the Collateral Agent, the Administrative Agent and the
Lenders to enter into the Credit Agreement and to induce the Lenders to make
their respective extensions of credit to the Borrowers thereunder, each Pledgor
hereby represents and warrants to the Collateral Agent and each other Secured
Party that:

 

4.3.1                     Except as provided in Section 3.3, the shares of
Pledged Stock pledged by such Pledgor hereunder constitute (i) in the case of
shares of a Domestic Subsidiary, all the issued and outstanding shares of all
classes of the Capital Stock of such Domestic Subsidiary owned by such Pledgor
and (ii) in the case of any Pledged Stock constituting Capital Stock of any
Foreign Subsidiary, such percentage (not more than 65%) as is specified on
Schedule 2 of all the issued and outstanding shares of all classes of the
Capital Stock of each such Foreign Subsidiary owned by such Pledgor.

 

24

--------------------------------------------------------------------------------


 

4.3.2                     [Reserved.]

 

4.3.3                     Such Pledgor is the record and beneficial owner of,
and has good title to, the Pledged Securities pledged by it hereunder, free of
any and all Liens securing Indebtedness owing to any other Person, except the
security interest created by this Agreement and Permitted Liens.

 

4.3.4                     Except with respect to security interests in Pledged
Securities (if any) constituting Specified Assets (as defined in
Section 4.2.2(b)), upon the delivery to the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, of the certificates evidencing the
Pledged Securities held by such Pledgor, together with executed undated stock
powers or other instruments of transfer, the security interest created in such
Pledged Securities constituting certificated securities by this Agreement,
assuming the continuing possession of such Pledged Securities by the Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with any applicable Intercreditor Agreement, will
constitute a valid, perfected first priority (subject, in terms of priority
only, to the priority of the Liens of any applicable Collateral Representative
and Additional Agent) security interest in such Pledged Securities to the extent
provided in and governed by the Code, enforceable in accordance with its terms
against all creditors of such Pledgor and any Persons purporting to purchase
such Pledged Securities from such Pledgor, to the extent provided in and
governed by the Code, in each case subject to Permitted Liens (and any
applicable Intercreditor Agreement), and except as enforceability may be
affected by bankruptcy, insolvency, fraudulent conveyance, reorganization,
moratorium and other similar laws relating to or affecting creditors’ rights
generally, general equitable principles (whether considered in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

 

4.3.5                     Except with respect to security interests in Pledged
Securities (if any) constituting Specified Assets, upon the obtaining and
maintenance of “control” (as described in the Code) by the Collateral Agent, the
applicable Collateral Representative or any Additional Agent (or their
respective agents appointed for purposes of perfection), as applicable, in
accordance with any applicable Intercreditor Agreement, of all Pledged
Securities that constitute uncertificated securities, the security interest
created by this Agreement in such Pledged Securities that constitute
uncertificated securities will constitute a valid, perfected first priority
(subject, in terms of priority only, to the priority of the Liens of the
applicable Collateral Representative and any Additional Agent) security interest
in such Pledged Securities constituting uncertificated securities to the extent
provided in and governed by the Code, enforceable in accordance with its terms
against all creditors of such Pledgor and any persons purporting to purchase
such Pledged Securities from such Pledgor, to the extent provided in and
governed by the Code, in each case subject to Liens permitted by the Credit
Agreement (including Permitted Liens) (and any applicable Intercreditor
Agreement), and except as enforceability may be affected by bankruptcy,
insolvency, fraudulent conveyance, reorganization, moratorium and other similar
laws relating to or affecting creditors’ rights generally, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

 

25

--------------------------------------------------------------------------------


 

SECTION 5  COVENANTS

 

5.1                               Covenants of Each Guarantor.  Each Guarantor
covenants and agrees with the Collateral Agent and the other Secured Parties
that, from and after the date of this Agreement until the earliest to occur of
(i) the date upon which the Loans, any Reimbursement Obligations and all other
Obligations then due and owing shall have been paid in full in cash, no Letter
of Credit shall be outstanding (except for any Letter of Credit that has been
cash collateralized, or otherwise provided for in a manner reasonably
satisfactory to the applicable Issuing Lender) and the Commitments shall have
terminated, (ii) as to any Guarantor, the date upon which all the Capital Stock
of such Guarantor shall have been sold or otherwise disposed of (to a Person
other than Holdings, a Borrower or a Restricted Subsidiary), or, if such
Guarantor is a Subsidiary Guarantor, any other transaction or occurrence as a
result of which such Guarantor ceases to be a Restricted Subsidiary, in each
case that is permitted under the Credit Agreement or (iii) as to any Guarantor,
such Guarantor becoming an Excluded Subsidiary, such Guarantor shall take, or
shall refrain from taking, as the case may be, each action that is necessary to
be taken or not taken, as the case may be, so that no Default or Event of
Default is caused by the failure to take such action or to refrain from taking
such action by such Guarantor or any of its Restricted Subsidiaries.

 

5.2                               Covenants of Each Grantor.  Each Grantor
covenants and agrees with the Collateral Agent and the other Secured Parties
that, from and after the date of this Agreement until the earliest to occur of
(i) the date upon which the Loans, any Reimbursement Obligations and all other
Obligations then due and owing shall have been paid in full in cash, no Letter
of Credit shall be outstanding (except for any Letter of Credit that has been
cash collateralized, or otherwise provided for in a manner reasonably
satisfactory to the applicable Issuing Lender) and the Commitments shall have
terminated, (ii) as to any Grantor, the date upon which all the Capital Stock of
such Grantor shall have been sold or otherwise disposed of (to a Person other
than Holdings, a Borrower or a Restricted Subsidiary), or any other transaction
or occurrence as a result of which such Grantor ceases to be a Restricted
Subsidiary, in each case in accordance with the terms of the Credit Agreement or
(iii) as to any Grantor, such Grantor becoming an Excluded Subsidiary:

 

5.2.1                     [Reserved].

 

5.2.2                     [Reserved].

 

5.2.3                     Payment of Obligations.  Such Grantor will pay and
discharge or otherwise satisfy at or before maturity or before they become
delinquent, as the case may be, all material taxes, assessments and governmental
charges or levies imposed upon such Grantor’s Collateral or in respect of income
or profits therefrom, as well as all material claims of any kind (including
material claims for labor, materials and supplies) against or with respect to
such Grantor’s Collateral, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
such Grantor and except to the extent that the failure to do so, in the
aggregate, would not reasonably be expected to have a Material Adverse Effect.

 

26

--------------------------------------------------------------------------------


 

5.2.4                     Maintenance of Perfected Security Interest; Further
Documentation.  (a)  Such Grantor shall use commercially reasonable efforts to
maintain the security interest created by this Agreement in such Grantor’s
Collateral as a perfected security interest as and to the extent described in
Section 4.2.2 and to defend the security interest created by this Agreement in
such Grantor’s Collateral against the claims and demands of all Persons
whomsoever (subject to the other provisions hereof).

 

(b)                                 Such Grantor will furnish to the Collateral
Agent from time to time statements and schedules further identifying and
describing such Grantor’s Collateral and such other reports in connection with
such Grantor’s Collateral as the Collateral Agent may reasonably request in
writing, all in reasonable detail.

 

(c)                                  At any time and from time to time, upon the
written request of the Collateral Agent, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver such further
instruments and documents and take such further actions as the Collateral Agent
may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted by such
Grantor, including the filing of any financing or continuation statements under
the Uniform Commercial Code (or other similar laws) as in effect from time to
time in any United States jurisdiction with respect to the security interests
created hereby; provided that, notwithstanding any other provision of this
Agreement or any other Loan Document, neither any Borrower nor any Grantor will
be required to (i) take any action in any jurisdiction other than the United
States of America, or required by the laws of any such non-U.S. jurisdiction, or
enter into any security agreement or pledge agreement governed by the laws of
any such non-U.S. jurisdiction, in order to create any security interests (or
other Liens) in assets located or titled outside of the United States of America
or to perfect any security interests (or other Liens) in any Collateral,
(ii) deliver control agreements with respect to, or confer perfection by
“control” over, any deposit accounts, bank or securities account or other
Collateral, except in the case of Security Collateral that constitutes Capital
Stock or Pledged Notes in certificated form, delivering such Capital Stock or
Pledged Notes to the Collateral Agent (or another Person as required under any
applicable Intercreditor Agreement), (iii) take any action in order to perfect
any security interests in any assets specifically requiring perfection through
control (including cash, cash equivalents, deposit accounts or securities
accounts) (except, in each case, to the extent perfected automatically or by the
filing of a financing statement under the Code or, in the case of Pledged Stock,
by being held by the Collateral Agent, any Collateral Representative or any
Additional Agent as agent for the Collateral Agent), (iv) deliver landlord lien
waivers, estoppels,collateral access letters or any other third party consents
or (v) file any fixture filing with respect to any security interest in Fixtures
affixed to or attached to any real property constituting Excluded Assets.

 

(d)                                 The Collateral Agent may grant extensions of
time for the creation and perfection of security interests in, or the obtaining
or delivery of documents or other deliverables with respect to, particular
assets of any Grantor where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or any other
Security Documents.

 

5.2.5                     Changes in Name, Jurisdiction of Organization, etc. 
Such Grantor will give prompt written notice to the Collateral Agent of any
change in its name or location (as

 

27

--------------------------------------------------------------------------------


 

determined by Section 9-307 of the Code) (whether by merger or otherwise) (and
in any event within 30 days of such change); provided that, promptly after
receiving a written request therefor from the Collateral Agent, such Grantor
shall deliver to the Collateral Agent all additional financing statements and
other documents reasonably necessary to maintain the validity, perfection and
priority of the security interests created hereunder and other documents
reasonably requested by the Collateral Agent to maintain the validity,
perfection and priority of the security interests as and to the extent provided
for herein, and upon receipt of such additional financing statements the
Collateral Agent shall either promptly file such additional financing statements
or approve the filing of such additional financing statements by such Grantor. 
Upon any such approval such Grantor shall proceed with the filing of the
additional financing statements and deliver copies (or other evidence of filing)
of the additional filed financing statements to the Collateral Agent.

 

5.2.6                     [Reserved].

 

5.2.7                     Pledged Stock.  In the case of each Grantor that is an
Issuer, such Issuer agrees that (i) it will be bound by the terms of this
Agreement relating to the Pledged Stock issued by it and will comply with such
terms insofar as such terms are applicable to it, (ii) it will notify the
Collateral Agent promptly in writing of the occurrence of any of the events
described in Section 5.3.1 with respect to the Pledged Stock issued by it and
(iii) the terms of Sections 6.3(c) and 6.7 shall apply to it, mutatis mutandis,
with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 with respect to the Pledged Stock issued by it.

 

5.2.8                     Accounts Receivable.  (a) With respect to Accounts
Receivable constituting Collateral, other than in the ordinary course of
business or as permitted by the Loan Documents, such Grantor will not (i) grant
any extension of the time of payment of any of such Grantor’s Accounts
Receivable, (ii) compromise or settle any such Account Receivable for less than
the full amount thereof, (iii) release, wholly or partially, any Person liable
for the payment of any such Account Receivable, (iv) allow any credit or
discount whatsoever on any such Account Receivable or (v) amend, supplement or
modify any such Account Receivable unless such extensions, compromises,
settlements, releases, credits discounts, amendments, supplements or
modifications would not reasonably be expected to materially adversely affect
the value of the Accounts Receivable constituting Collateral taken as a whole.

 

(b)                                 Such Grantor will deliver to the Collateral
Agent a copy of each material demand, notice or document received by it that
disputes the validity or enforceability of more than 10% of the aggregate amount
of the then outstanding Accounts Receivable.

 

5.2.9                     Maintenance of Records.  Such Grantor will keep and
maintain at its own cost and expense reasonably satisfactory and complete
records of its Collateral, including a record of all payments received and all
credits granted with respect to such Collateral, and shall mark such records to
evidence this Agreement and the Liens and the security interests created hereby;
provided that the satisfactory maintenance of such records shall be determined
in good faith by such Grantor or the Parent Borrower.

 

5.2.10              Acquisition of Intellectual Property.  Concurrently with the
delivery of the annual Compliance Certificate pursuant to Section 7.2(a) of the
Credit Agreement, the Parent

 

28

--------------------------------------------------------------------------------


 

Borrower will notify the Collateral Agent of any acquisition by the Grantors of
any registration of any material United States Copyright, Patent or Trademark or
any exclusive rights under a material United States Copyright License, Patent
License or Trademark License constituting Collateral, and shall take such
actions as may be reasonably requested by the Collateral Agent (but only to the
extent such actions are within such Grantor’s control) to perfect the security
interest granted to the Collateral Agent and the other Secured Parties therein,
to the extent provided herein in respect of any United States Copyright, Patent
or Trademark constituting Collateral, by (x) the execution and delivery of an
amendment or supplement to this Agreement (or amendments to any such agreement
previously executed or delivered by such Grantor) and/or (y) the making of
appropriate filings (I) of financing statements under the Uniform Commercial
Code of any applicable jurisdiction and/or (II) in the United States Patent and
Trademark Office, or with respect to Copyrights and Copyright Licenses, the
United States Copyright Office.

 

5.2.11              Protection of Trademarks.  Such Grantor shall, with respect
to any Trademarks that are material to the business of such Grantor, use
commercially reasonable efforts not to cease the use of any of such Trademarks
or fail to maintain the level of the quality of products sold and services
rendered under any of such Trademarks at a level at least substantially
consistent with the quality of such products and services as of the date hereof,
and shall use commercially reasonable efforts to take all steps reasonably
necessary to ensure that licensees of such Trademarks use such consistent
standards of quality, except as would not reasonably be expected to have a
Material Adverse Effect.

 

5.2.12              Protection of Intellectual Property.  Subject to the Credit
Agreement, such Grantor shall use commercially reasonable efforts not to do any
act or omit to do any act whereby any of the Intellectual Property that is
material to the business of Grantor may lapse, expire, or become abandoned, or
unenforceable, except as would not reasonably be expected to have a Material
Adverse Effect.

 

5.3                               Covenants of Each Pledgor.  Each Pledgor
covenants and agrees with the Collateral Agent and the other Secured Parties
that, from and after the date of this Agreement until the earliest to occur of
(i) the Loans, any Reimbursement Obligations and all other Obligations then due
and owing shall have been paid in full in cash, no Letter of Credit shall be
outstanding (except for any Letter of Credit that has been cash collateralized,
or otherwise provided for in a manner reasonably satisfactory to the applicable
Issuing Lender) and the Commitments shall have terminated, (ii) as to any
Pledgor, all the Capital Stock of such Pledgor shall have been sold or otherwise
disposed of (to a Person other than Holdings, a Borrower or a Restricted
Subsidiary), or any other transaction or occurrence as a result of which such
Pledgor (other than Holdings) ceases to be a Restricted Subsidiary of the Parent
Borrower, in each case as permitted under the terms of the Credit Agreement or
(iii) as to any Pledgor, such Pledgor becoming an Excluded Subsidiary:

 

5.3.1                     Additional Shares.  If such Pledgor shall, as a result
of its ownership of its Pledged Stock, become entitled to receive or shall
receive any stock certificate (including any stock certificate representing a
stock dividend or a distribution in connection with any reclassification,
increase or reduction of capital or any certificate issued in connection with
any reorganization), stock option or similar rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the

 

29

--------------------------------------------------------------------------------


 

Pledged Stock, or otherwise in respect thereof, such Pledgor shall accept the
same as the agent of the Collateral Agent and the other Secured Parties, hold
the same in trust for the Collateral Agent and the other Secured Parties and
deliver the same forthwith to the Collateral Agent (who will hold the same on
behalf of the Secured Parties), any applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, in the exact form received, duly indorsed by such Pledgor to the
Collateral Agent, any applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
if required, together with an undated stock power covering such certificate duly
executed in blank by such Pledgor, to be held by the Collateral Agent, any
applicable Collateral Representative or any Additional Agent, as applicable, in
accordance with any applicable Intercreditor Agreement, subject to the terms
hereof, as additional collateral security for the Obligations (subject to
Section 3.3 and provided that in no event shall there be pledged, nor shall any
Pledgor be required to pledge, more than 65% of any series of the outstanding
Capital Stock (including for these purposes any investment deemed to be Capital
Stock for United States tax purposes) of any Foreign Subsidiary pursuant to this
Agreement).  If an Event of Default shall have occurred and be continuing, any
sums paid upon or in respect of the Pledged Stock upon the liquidation or
dissolution of any Issuer (except any liquidation or dissolution of any
Subsidiary of the Parent Borrower permitted under the Credit Agreement) shall be
paid over to the Collateral Agent, any applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, to be held by the Collateral Agent, any applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, subject to the terms hereof as
additional collateral security for the Obligations, and in case any distribution
of capital shall be made on or in respect of the Pledged Stock or any property
shall be distributed upon or with respect to the Pledged Stock pursuant to the
recapitalization or reclassification of the capital of any Issuer or pursuant to
the reorganization thereof, the property so distributed shall be delivered to
the Collateral Agent, any applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
to be held by the Collateral Agent, any applicable Collateral Representative or
any Additional Agent, as applicable, in accordance with any applicable
Intercreditor Agreement, subject to the terms hereof as additional collateral
security for the Obligations, in each case except as otherwise provided by any
applicable Intercreditor Agreement.  If any sums of money or property so paid or
distributed in respect of the Pledged Stock shall be received by such Pledgor,
such Pledgor shall, until such money or property is paid or delivered to the
Collateral Agent, any applicable Collateral Representative or any Additional
Agent, as applicable, in accordance with any applicable Intercreditor Agreement,
hold such money or property in trust for the Secured Parties, segregated from
other funds of such Pledgor, as additional collateral security for the
Obligations.

 

5.3.2                     [Reserved.]

 

5.3.3                     Pledged Notes.  Such Pledgor shall, on the date of
this Agreement (or on such later date upon which it becomes a party hereto
pursuant to Section 9.15), deliver to the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, all Pledged Notes then held by such
Pledgor (excluding any Pledged Note the principal amount of which does not
exceed $5.0 million), indorsed in blank or, at the request of the Collateral
Agent, indorsed to the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, as

 

30

--------------------------------------------------------------------------------


 

applicable, in accordance with any applicable Intercreditor Agreement. 
Furthermore, within 10 Business Days (or such longer period as may be agreed by
the Collateral Agent in its sole discretion) after any Pledgor obtains a Pledged
Note with a principal amount in excess of $5.0 million, such Pledgor shall cause
such Pledged Note to be delivered to the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable, in accordance
with any applicable Intercreditor Agreement, indorsed in blank or, at the
request of the Collateral Agent, any applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with any applicable Intercreditor
Agreement, indorsed to the Collateral Agent, any applicable Collateral
Representative or any Additional Agent, as applicable, in accordance with any
applicable Intercreditor Agreement.

 

5.3.4                     Maintenance of Security Interest.  (a)  Such Pledgor
shall use commercially reasonable efforts to defend the security interest
created by this Agreement in such Pledgor’s Pledged Collateral against the
claims and demands of all Persons whomsoever.  At any time and from time to
time, upon the written request of the Collateral Agent and at the sole expense
of such Pledgor, such Pledgor will promptly and duly execute and deliver such
further instruments and documents and take such further actions as the
Collateral Agent may reasonably request for the purpose of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted by such Pledgor; provided that, notwithstanding any other
provision of this Agreement or any other Loan Document, neither any Borrower nor
any other Pledgor will be required to (i) take any action in any jurisdiction
other than the United States of America, or required by the laws of any such
non-U.S. jurisdiction, or to enter into any security agreement or pledge
agreement governed by the laws of any such non-U.S. jurisdiction, in order to
create any security interests (or other Liens) in assets located or titled
outside of the United States of America or to perfect any security interests (or
other Liens) in any Collateral, (ii) deliver control agreements with respect to,
or confer perfection by “control” over, any deposit accounts, bank or securities
account or other Collateral, except in the case of Security Collateral that
constitutes Capital Stock or Pledged Notes in certificated form, delivering such
Capital Stock or Pledged Notes to the Collateral Agent (or another Person as
required under any applicable Intercreditor Agreement), (iii) take any action in
order to perfect any security interests in any assets specifically requiring
perfection through control (including cash, cash equivalents, deposit accounts
or securities accounts) (except, in each case, to the extent perfected
automatically or by the filing of a financing statement under the Code or, in
the case of Pledged Stock, by being held by the Collateral Agent, Collateral
Representative or an Additional Agent as agent for the Collateral Agent),
(iv) deliver landlord lien waivers, estoppels, collateral access letters or any
other third party consents or (v) file any fixture filing with respect to any
security interest in Fixtures affixed to or attached to any real property
constituting Excluded Assets.

 

(b)                                 The Collateral Agent may grant extensions of
time for the creation and perfection of security interests in, or the obtaining
or delivery of documents or other deliverables with respect to, particular
assets of any Pledgor where it determines that such action cannot be
accomplished without undue effort or expense by the time or times at which it
would otherwise be required to be accomplished by this Agreement or any other
Security Documents.

 

5.4                               Covenants of Holdings.  Holdings covenants and
agrees with the Collateral Agent and the other Secured Parties that, from and
after the date of this Agreement until the Loans, any Reimbursement Obligations
and all other Obligations then due and owing

 

31

--------------------------------------------------------------------------------


 

shall have been paid in full in cash, no Letter of Credit shall be outstanding
(other than any Letter of Credit that has been cash collateralized, or otherwise
provided for in a manner reasonably satisfactory to the applicable Issuing
Lender) and the Commitments shall have terminated, Holdings shall not conduct,
transact or otherwise engage, or commit to conduct, transact or otherwise
engage, in any business or operations other than (i) transactions contemplated
by the Loan Documents or the provision of administrative, legal, accounting and
management services to, or on behalf of, any of its Subsidiaries, (ii) the
acquisition and ownership of the Capital Stock of any of its Subsidiaries and
the exercise of rights and performance of obligations in connection therewith,
(iii) the entry into, and exercise of rights and performance of obligations in
respect of (A) the Credit Agreement, this Agreement and any other Loan Documents
to which it is a party; any other agreement to which it is a party on the date
hereof; any guarantee of Indebtedness or other obligations of any of its
Subsidiaries permitted pursuant to the Loan Documents; and any Additional
Documents (as defined in the Base Intercreditor Agreement); in each case as
amended, supplemented, waived or otherwise modified from time to time, and any
refinancings, refundings, renewals or extensions thereof, (B) contracts and
agreements with officers, directors and employees of it or any Subsidiary
thereof relating to their employment or directorships, (C) insurance policies
and related contracts and agreements and (D) equity subscription agreements,
registration rights agreements, voting and other stockholder agreements,
engagement letters, underwriting agreements and other agreements in respect of
its equity securities or any offering, issuance or sale thereof, including but
not limited to in respect of the Management Agreements, (iv) the offering,
issuance, sale and repurchase or redemption of, and dividends or distributions
on, its equity securities, (v) the filing of registration statements, and
compliance with applicable reporting and other obligations, under federal, state
or other securities laws, (vi) the listing of its equity securities and
compliance with applicable reporting and other obligations in connection
therewith, (vii) the retention of (and the entry into, and exercise of rights
and performance of obligations in respect of, contracts and agreements with)
transfer agents, private placement agents, underwriters, counsel, accountants
and other advisors and consultants, (viii) the performance of obligations under
and compliance with its certificate of incorporation and by-laws, or any
applicable law, ordinance, regulation, rule, order, judgment, decree or permit,
including as a result of or in connection with the activities of its
Subsidiaries, (ix) the incurrence and payment of its operating and business
expenses and any taxes for which it may be liable, (x) making loans to or other
Investments in, or incurrence of Indebtedness from, its Subsidiaries as and to
the extent not prohibited by the Credit Agreement, (xi) the merger or
consolidation into any Parent Entity; provided that if Holdings is not the
surviving entity, such Parent Entity undertakes the obligations of Holdings
under the Loan Documents, (xii) the transfer of the Capital Stock of the Parent
Borrower to a Successor Holding Company in accordance with
Section 9.16(e) hereof, and the related transactions contemplated thereby, and
(xiii) other activities incidental or related to the foregoing.  This
Section 5.4 shall not be construed to limit the Incurrence of Indebtedness by
Holdings to any Person (subject to the preceding clause (x)).

 

SECTION 6  REMEDIAL PROVISIONS

 

6.1                               Certain Matters Relating to Accounts.  (a)  At
any time and from time to time after the occurrence and during the continuance
of an Event of Default, subject to any applicable Intercreditor Agreement, the
Collateral Agent shall have the right to make test verifications of the Accounts
Receivable constituting Collateral in any reasonable manner and

 

32

--------------------------------------------------------------------------------


 

through any reasonable medium that it reasonably considers advisable, and the
relevant Grantor shall furnish all such assistance and information as the
Collateral Agent may reasonably require in connection with such test
verifications.  At any time and from time to time after the occurrence and
during the continuance of an Event of Default, subject to any applicable
Intercreditor Agreement, upon the Collateral Agent’s reasonable request and at
the expense of the relevant Grantor, such Grantor shall cause independent public
accountants or others reasonably satisfactory to the Collateral Agent to furnish
to the Collateral Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Accounts Receivable constituting
Collateral.

 

(b)                                 The Collateral Agent hereby authorizes each
Grantor to collect such Grantor’s Accounts Receivable constituting Collateral
and the Collateral Agent may curtail or terminate said authority at any time
after the occurrence and during the continuance of an Event of Default specified
in Section 9(a) of the Credit Agreement, subject to any applicable Intercreditor
Agreement.  If required by the Collateral Agent at any time after the occurrence
and during the continuance of an Event of Default specified in Section 9(a) of
the Credit Agreement, subject to any applicable Intercreditor Agreement, any
Proceeds constituting payments or other cash proceeds of Accounts Receivables
constituting Collateral, when collected by such Grantor, (i) shall be forthwith
(and, in any event, within two Business Days of receipt by such Grantor)
deposited in, or otherwise transferred by such Grantor to, the Collateral
Proceeds Account, subject to withdrawal by the Collateral Agent for the account
of the Secured Parties only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Collateral Agent and the
other Secured Parties, segregated from other funds of such Grantor.  All
Proceeds constituting collections or other cash proceeds of Accounts Receivable
constituting Collateral while held by the Collateral Account Bank (or by any
Grantor in trust for the benefit of the Collateral Agent and the other Secured
Parties) shall continue to be collateral security for all of the Obligations and
shall not constitute payment thereof until applied as hereinafter provided.  At
any time when an Event of Default specified in Section 9(a) of the Credit
Agreement has occurred and is continuing, subject to any applicable
Intercreditor Agreement, at the Collateral Agent’s election, each of the
Collateral Agent and the Administrative Agent may apply all or any part of the
funds on deposit in the Collateral Proceeds Account established by the relevant
Grantor to the payment of the Obligations of such Grantor then due and owing,
such application to be made as set forth in Section 6.5 hereof.  So long as no
Event of Default has occurred and is continuing, the funds on deposit in the
Collateral Proceeds Account shall be remitted as provided in
Section 6.1(d) hereof.

 

(c)                                  At any time and from time to time after the
occurrence and during the continuance of an Event of Default specified in
Section 9(a) of the Credit Agreement, and subject to any applicable
Intercreditor Agreement, at the Collateral Agent’s request, each Grantor shall
deliver to the Collateral Agent copies or, if required by the Collateral Agent
for the enforcement thereof or foreclosure thereon, originals of all documents
held by such Grantor evidencing, and relating to, the agreements and
transactions that gave rise to such Grantor’s Accounts Receivable constituting
Collateral, including all statements relating to such Grantor’s Accounts
Receivable constituting Collateral and all orders, invoices and shipping
receipts.

 

(d)                                 So long as no Event of Default has occurred
and is continuing, the Collateral Agent shall instruct the Collateral Account
Bank to promptly remit any funds on

 

33

--------------------------------------------------------------------------------


 

deposit in each Grantor’s Collateral Proceeds Account to such Grantor’s General
Fund Account or any other account designated by such Grantor.  In the event that
an Event of Default has occurred and is continuing, subject to any applicable
Intercreditor Agreement, the Collateral Agent and the Grantors agree that the
Collateral Agent, at its option, may require that each Collateral Proceeds
Account and the General Fund Account of each Grantor be established at the
Collateral Agent or at another institution reasonably acceptable to the
Collateral Agent.  Each Grantor shall have the right, at any time and from time
to time, to withdraw such of its own funds from its own General Fund Account,
and to maintain such balances in its General Fund Account, as it shall deem to
be necessary or desirable.

 

6.2                               Communications with Obligors; Grantors Remain
Liable.  (a)  The Collateral Agent in its own name or in the name of others may,
at any time and from time to time after the occurrence and during the
continuance of an Event of Default specified in Section 9(a) of the Credit
Agreement, subject to any applicable Intercreditor Agreement, communicate with
obligors under the Accounts Receivable constituting Collateral and parties to
the Contracts (in each case, to the extent constituting Collateral) to verify
with them to the Collateral Agent’s satisfaction the existence, amount and terms
of any Accounts Receivable or Contracts.

 

(b)                                 Upon the request of the Collateral Agent at
any time after the occurrence and during the continuance of an Event of Default
specified in Section 9(a) of the Credit Agreement, and subject to any applicable
Intercreditor Agreement), each Grantor shall notify obligors on such Grantor’s
Accounts Receivable and parties to such Grantor’s Contracts (in each case, to
the extent constituting Collateral) that such Accounts Receivable and such
Contracts have been assigned to the Collateral Agent, for the benefit of the
Secured Parties, and that payments in respect thereof shall be made directly to
the Collateral Agent.

 

(c)                                  Anything herein to the contrary
notwithstanding, each Grantor shall remain liable under each of such Grantor’s
Accounts Receivable to observe and perform all the conditions and obligations to
be observed and performed by it thereunder, all in accordance with the terms of
any agreement giving rise thereto.  None of the Collateral Agent, the
Administrative Agent or any other Secured Party shall have any obligation or
liability under any Account Receivable (or any agreement giving rise thereto) by
reason of or arising out of this Agreement or the receipt by the Collateral
Agent or any other Secured Party of any payment relating thereto, nor shall the
Collateral Agent or any other Secured Party be obligated in any manner to
perform any of the obligations of any Grantor under or pursuant to any Account
Receivable (or any agreement giving rise thereto) to make any payment, to make
any inquiry as to the nature or the sufficiency of any payment received by it or
as to the sufficiency of any performance by any party thereunder, to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts that may have been assigned to it or to which it may be
entitled at any time or times.

 

6.3                               Pledged Stock.  (a)  Unless an Event of
Default shall have occurred and be continuing and the Collateral Agent shall
have given notice to the relevant Pledgor of the Collateral Agent’s intent to
exercise its corresponding rights pursuant to Section 6.3(b), each Pledgor shall
be permitted to receive all cash dividends and distributions paid in respect of
the Pledged Stock (subject to the last two sentences of Section 5.3.1) and all
payments made in

 

34

--------------------------------------------------------------------------------


 

respect of the Pledged Notes, to the extent permitted in the Credit Agreement,
and to exercise all voting and corporate rights with respect to the Pledged
Stock.

 

(b)                                 If an Event of Default shall occur and be
continuing and the Collateral Agent shall give written notice of its intent to
exercise such rights to the relevant Pledgor or Pledgors, (i) the Collateral
Agent, the applicable Collateral Representative or any Additional Agent, as
applicable, in accordance with the terms of any applicable Intercreditor
Agreement, shall have the right to receive any and all cash dividends, payments
or other Proceeds paid in respect of the Pledged Stock and make application
thereof to the Obligations of the relevant Pledgor as and in such order as is
provided in Section 6.5 and (ii) any or all of the Pledged Stock shall be
registered in the name of the Collateral Agent, the applicable Collateral
Representative or any Additional Agent, or the respective nominee thereof, and
the Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable through its respective nominee, if applicable, in
accordance with the terms of each applicable Intercreditor Agreement, may
thereafter exercise (x) all voting, corporate and other rights pertaining to
such Pledged Stock at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange,
subscription and any other rights, privileges or options pertaining to such
Pledged Stock as if it were the absolute owner thereof (including the right to
exchange at its discretion any and all of the Pledged Stock upon the merger,
consolidation, reorganization, recapitalization or other fundamental change in
the corporate structure of any Issuer, or upon the exercise by the relevant
Pledgor or the Collateral Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the terms of each applicable
Intercreditor Agreement, of any right, privilege or option pertaining to such
Pledged Stock, and in connection therewith, the right to deposit and deliver any
and all of the Pledged Stock with any committee, depositary, transfer agent,
registrar or other designated agency upon such terms and conditions as the
Collateral Agent, the applicable Collateral Representative or any Additional
Agent, as applicable in accordance with the terms of each applicable
Intercreditor Agreement, may reasonably determine), all without liability to the
maximum extent permitted by applicable law (other than for its gross negligence
or willful misconduct) except to account for property actually received by it,
but the Collateral Agent, the applicable Collateral Representative or any
Additional Agent, as applicable, in accordance with the terms of each applicable
Intercreditor Agreement, shall have no duty to any Pledgor to exercise any such
right, privilege or option and shall not be responsible for any failure to do so
or delay in so doing, provided that the Collateral Agent, the applicable
Collateral Representative or any Additional Agent, as applicable in accordance
with the terms of the applicable Intercreditor Agreements, shall not exercise
any voting or other consensual rights pertaining to the Pledged Stock in any way
that would constitute an exercise of the remedies described in Section 6.6 other
than in accordance with Section 6.6.

 

(c)                                  Each Pledgor hereby authorizes and
instructs each Issuer or maker of any Pledged Securities pledged by such Pledgor
hereunder to, subject to any applicable Intercreditor Agreement, (i) comply with
any instruction received by it from the Collateral Agent in writing with respect
to Capital Stock in such Issuer that (x) states that an Event of Default has
occurred and is continuing and (y) is otherwise in accordance with the terms of
this Agreement, without any other or further instructions from such Pledgor, and
each Pledgor agrees that each Issuer or maker shall be fully protected in so
complying and (ii) unless otherwise expressly permitted

 

35

--------------------------------------------------------------------------------


 

hereby, pay any dividends or other payments with respect to the Pledged
Securities directly to the Collateral Agent.

 

6.4                               Proceeds to be Turned Over to the Collateral
Agent.  In addition to the rights of the Collateral Agent and the other Secured
Parties specified in Section 6.1 with respect to payments of Accounts Receivable
constituting Collateral, subject to any applicable Intercreditor Agreement, if
an Event of Default shall occur and be continuing, and the Collateral Agent
shall have instructed any Grantor to do so, all Proceeds of Collateral received
by such Grantor consisting of cash, checks and other Cash Equivalent items shall
be held by such Grantor in trust for the Collateral Agent and the other Secured
Parties, any Additional Agent and the other applicable Additional Secured
Parties (as defined in the applicable Intercreditor Agreement) or the applicable
Collateral Representative, as applicable, in accordance with the terms of the
applicable Intercreditor Agreement, segregated from other funds of such Grantor,
and shall, forthwith upon receipt by such Grantor, be turned over to the
Collateral Agent, any Additional Agent or the applicable Collateral
Representative, as applicable (or their respective agents appointed for purposes
of perfection), in accordance with the terms of the applicable Intercreditor
Agreement, in the exact form received by such Grantor (duly indorsed by such
Grantor to the Collateral Agent, any Additional Agent or the applicable
Collateral Representative, as applicable, in accordance with the terms of the
applicable Intercreditor Agreement, if required).  All Proceeds of Collateral
received by the Collateral Agent hereunder shall be held by the Collateral Agent
in the relevant Collateral Proceeds Account maintained under its sole dominion
and control, subject to any applicable Intercreditor Agreement.  All Proceeds of
Collateral while held by the Collateral Agent in such Collateral Proceeds
Account (or by the relevant Grantor in trust for the Collateral Agent and the
other Secured Parties) shall continue to be held as collateral security for all
the Obligations of such Grantor and shall not constitute payment thereof until
applied as provided in Section 6.5 and any applicable Intercreditor Agreement.

 

6.5                               Application of Proceeds.  It is agreed that if
an Event of Default shall occur and be continuing, any and all Proceeds of the
relevant Granting Party’s Collateral (as defined in the Credit Agreement)
received by the Collateral Agent (whether from the relevant Granting Party or
otherwise) shall be held by the Collateral Agent for the benefit of the Secured
Parties as collateral security for the Obligations of the relevant Granting
Party (whether matured or unmatured) and/or then or at any time thereafter may,
in the sole discretion of the Collateral Agent, subject to each applicable
Intercreditor Agreement, be applied by the Collateral Agent against the
Obligations of the relevant Granting Party then due and owing in the order of
priority set forth in Section 10.13 of the Credit Agreement.

 

6.6                               Code and Other Remedies.  Subject to any
applicable Intercreditor Agreement, if an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of the Secured Parties, may
exercise, in addition to all other rights and remedies granted to them in this
Agreement and in any other instrument or agreement securing, evidencing or
relating to the Obligations to the extent permitted by applicable law, all
rights and remedies of a secured party under the Code (whether or not the Code
applies to the affected Security Collateral) and under any other applicable law
and in equity.  Without limiting the generality of the foregoing, to the extent
permitted by applicable law, the Collateral Agent, without demand of performance
or other demand, presentment, protest, advertisement or notice of any kind
(except any notice

 

36

--------------------------------------------------------------------------------


 

required by law referred to below) to or upon any Granting Party or any other
Person (all and each of which demands, defenses, advertisements and notices are
hereby waived), may in such circumstances forthwith (subject to the terms of any
documentation governing any Special Purpose Financing) collect, receive,
appropriate and realize upon the Security Collateral, or any part thereof,
and/or may forthwith, subject to any existing reserved rights or licenses, sell,
lease, assign, give option or options to purchase, or otherwise dispose of and
deliver the Security Collateral or any part thereof (or contract to do any of
the foregoing), in one or more parcels at public or private sale or sales, at
any exchange, broker’s board or office of the Collateral Agent or any other
Secured Party or elsewhere upon such terms and conditions as it may deem
advisable and at such prices as it may deem best, for cash or on credit or for
future delivery without assumption of any credit risk.  To the extent permitted
by law, the Collateral Agent or any other Secured Party shall have the right,
upon any such sale or sales, to purchase the whole or any part of the Security
Collateral so sold, free of any right or equity of redemption in such Granting
Party, which right or equity is hereby waived and released.  Each Granting Party
further agrees, at the Collateral Agent’s request (subject to the terms of any
documentation governing any Special Purpose Financing and subject to any
applicable Intercreditor Agreement), to assemble the Security Collateral and
make it available to the Collateral Agent at places the Collateral Agent shall
reasonably select, whether at such Granting Party’s premises or elsewhere.  The
Collateral Agent shall apply the net proceeds of any action taken by it pursuant
to this Section 6.6, after deducting all reasonable costs and expenses of every
kind incurred in connection therewith or incidental to the care or safekeeping
of any of the Security Collateral or in any way relating to the Security
Collateral or the rights of the Collateral Agent and the other Secured Parties
hereunder, including reasonable attorneys’ fees and disbursements, to the
payment in whole or in part of the Obligations of the relevant Granting Party
then due and owing, in the order of priority specified in Section 6.5 above, and
only after such application and after the payment by the Collateral Agent of any
other amount required by any provision of law, including Section 9-615(a)(3) of
the Code, need the Collateral Agent account for the surplus, if any, to such
Granting Party.  To the extent permitted by applicable law, (i) such Granting
Party waives all claims, damages and demands it may acquire against the
Collateral Agent or any other Secured Party arising out of the repossession,
retention or sale of the Security Collateral, other than any such claims,
damages and demands that may arise from the gross negligence or willful
misconduct of any of the Collateral Agent or such other Secured Party, and
(ii) if any notice of a proposed sale or other disposition of Security
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.  Each
Grantor hereby consents to the non-exclusive royalty free use by the Collateral
Agent of any Intellectual Property included in the Collateral for the purposes
of disposing of any Security Collateral.

 

6.7                               Registration Rights.  (a)  Subject to any
applicable Intercreditor Agreement, if the Collateral Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to
Section 6.6, and if in the reasonable opinion of the Collateral Agent it is
necessary or reasonably advisable to have the Pledged Stock (other than Pledged
Stock of Special Purpose Subsidiaries), or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Pledgor will
use its reasonable best efforts to cause the Issuer thereof to (i) execute and
deliver, and use its reasonable best efforts to cause the directors and officers
of such Issuer to execute and deliver, all such instruments and documents, and
do or cause to be done all such other acts as may be, in the reasonable opinion
of the Collateral Agent,

 

37

--------------------------------------------------------------------------------


 

necessary or advisable to register such Pledged Stock, or that portion thereof
to be sold, under the provisions of the Securities Act, (ii) use its reasonable
best efforts to cause the registration statement relating thereto to become
effective and to remain effective for a period of not more than one year from
the date of the first public offering of such Pledged Stock, or that portion
thereof to be sold, and (iii) make all amendments thereto and/or to the related
prospectus that, in the reasonable opinion of the Collateral Agent, are
necessary or advisable, all in conformity with the requirements of the
Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto.  Such Pledgor agrees to use its reasonable best
efforts to cause such Issuer to comply with the provisions of the securities or
“Blue Sky” laws of any and all states and the District of Columbia that the
Collateral Agent shall reasonably designate and to make available to its
security holders, as soon as practicable, an earnings statement (which need not
be audited) that will satisfy the provisions of Section 11(a) of the Securities
Act.

 

(b)                                 Such Pledgor recognizes that the Collateral
Agent may be unable to effect a public sale of any or all such Pledged Stock, by
reason of certain prohibitions contained in the Securities Act and applicable
state securities laws or otherwise, and may be compelled to resort to one or
more private sales thereof to a restricted group of purchasers that will be
obliged to agree, among other things, to acquire such securities for their own
account for investment and not with a view to the distribution or resale
thereof.  Such Pledgor acknowledges and agrees that any such private sale may
result in prices and other terms less favorable than if such sale were a public
sale and, notwithstanding such circumstances, to the extent permitted by
applicable law, agrees that any such private sale shall be deemed to have been
made in a commercially reasonable manner.  The Collateral Agent shall not be
under any obligation to delay a sale of any of the Pledged Stock for the period
of time necessary to permit the Issuer thereof to register such securities for
public sale under the Securities Act, or under applicable state securities laws,
even if such Issuer would agree to do so.

 

(c)                                  Such Pledgor agrees to use its reasonable
best efforts to do or cause to be done all such other acts as may be necessary
to make such sale or sales of all or any portion of such Pledged Stock pursuant
to this Section 6.7 valid and binding and in compliance with any and all other
applicable Requirements of Law.  Such Pledgor further agrees that a breach of
any of the covenants contained in this Section 6.7 will cause irreparable injury
to the Collateral Agent and the Lenders, that the Collateral Agent and the
Lenders have no adequate remedy at law in respect of such breach and, as a
consequence, that each and every covenant contained in this Section 6.7 shall be
specifically enforceable against such Pledgor and, to the extent permitted by
applicable law, such Pledgor hereby waives and agrees not to assert any defenses
against an action for specific performance of such covenants except for a
defense that no Event of Default has occurred or is continuing under the Credit
Agreement.

 

6.8                               Waiver; Deficiency.  Each Granting Party shall
remain liable for any deficiency if the proceeds of any sale or other
disposition of the Security Collateral are insufficient to pay in full the
Loans, Reimbursement Obligations constituting Obligations of such Granting Party
and, to the extent then due and owing, all other Obligations of such Granting
Party and the reasonable fees and disbursements of any attorneys employed by the
Collateral Agent or any other Secured Party to collect such deficiency.

 

38

--------------------------------------------------------------------------------


 

Certain Undertakings with Respect to Special Purpose Subsidiaries.  (a) The
Collateral Agent and each Secured Party agrees that, prior to the date that is
one year and one day after the payment in full of all of the obligations of each
Special Purpose Subsidiary in connection with and under each securitization with
respect to which any Special Purpose Subsidiary is a party, (i) the Collateral
Agent and other Secured Parties shall not be entitled at any time to
(A) institute against, or join any other Person in instituting against, any
Special Purpose Subsidiary any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceeding or other similar proceeding under the laws
of the United States or any State thereof or of any foreign jurisdiction,
(B) transfer and register the Capital Stock of any Special Purpose Subsidiary or
any other instrument in the name of the Collateral Agent or a Secured Party or
any designee or nominee thereof, (C) foreclose such security interest regardless
of the bankruptcy or insolvency of the Parent Borrower or any of its
Subsidiaries, (D) exercise any voting rights granted or appurtenant to such
Capital Stock of any Special Purpose Subsidiary or any other instrument or
(E) enforce any right that the holder of any such Capital Stock of any Special
Purpose Subsidiary or any other instrument might otherwise have to liquidate,
consolidate, combine, collapse or disregard the entity status of such Special
Purpose Subsidiary and (ii) the Collateral Agent and the other Secured Parties
hereby waive and release any right to (A) require that any Special Purpose
Subsidiary be in any manner merged, combined, collapsed or consolidated with or
into the Parent Borrower or any of its Subsidiaries, including by way of
substantive consolidation in a bankruptcy case or similar proceeding,
(B) require that the status of any Special Purpose Subsidiary as a separate
entity be in any respect disregarded, (C) contest or challenge, or join any
other Person in contesting or challenging, the transfers of any securitization
assets from the Parent Borrower or any of its Subsidiaries to any Special
Purpose Subsidiary, whether on the grounds that such transfers were disguised
financings, preferential transfers, fraudulent conveyances or otherwise or a
transfer other than a “true sale” or a “true contribution” or (D) contest or
challenge, or join any other Person in contesting or challenging, any agreement
pursuant to which any assets are leased by any Special Purpose Subsidiary to any
Person as other than a “true lease.”  The Collateral Agent and each Secured
Party agree and acknowledge that each of (x) each Enhancement Provider (as
defined in each of (a) the Amended and Restated Base Indenture, dated as of
October 31, 2014 (as the same may be amended from time to time), by and between
Hertz Vehicle Financing II LP and The Bank of New York Mellon Trust Company,
N.A. (“BNY”), as trustee, and (b) the Fourth Amended and Restated Base
Indenture, dated as of November 25, 2013 (as the same may be amended from time
to time), by and between Hertz Vehicle Financing LLC and BNY, as trustee) and
(y) any agent and/or trustee acting on behalf of the holders of securitization
indebtedness of any Special Purpose Subsidiary is an express third party
beneficiary with respect to this Section 6.9 and each such person shall have the
right to enforce compliance by the Collateral Agent and any other Secured Party
with this Section 6.9.

 

(b)                                 Upon the transfer by the Parent Borrower or
any of its Subsidiaries (other than a Special Purpose Subsidiary) of
securitization assets to a Special Purpose Subsidiary in a securitization as
permitted under this Agreement, any Liens with respect to such securitization
assets arising under the Credit Agreement or any Security Documents shall
automatically be released (and the Collateral Agent is hereby authorized to
execute and enter into any such releases and other documents as the Parent
Borrower may reasonably request in order to give effect thereto).

 

39

--------------------------------------------------------------------------------


 

(c)                                  Each of the Collateral Agent and each of
the other Secured Parties shall take no action related to the Collateral that
would cause any Special Purpose Subsidiary to breach any of its covenants in its
certificate of formation, limited liability company agreement or in any other
documents governing the related Special Purpose Financing or to be unable to
make any representation in any such document.

 

(d)                                 Each of the Collateral Agent and each of the
Secured Parties acknowledges that it has no interest in, and will not assert any
interest in, the assets owned by any Special Purpose Subsidiary, or any assets
leased by any Special Purpose Subsidiary to any Person, other than, following a
transfer of any pledged equity interest or pledged stock to the Collateral Agent
in connection with any exercise of remedies pursuant to this Agreement, the
right to receive lawful dividends or other distributions when paid by any such
Special Purpose Subsidiary from lawful sources and in accordance with the
documents governing the related Special Purpose Financing and the rights of a
member of such Special Purpose Subsidiary.

 

(e)                                  Without limiting the foregoing, the
Collateral Agent and the Lenders agree, to the extent required by Moody’s, S&P
or any rating agency in connection with a Special Purpose Financing involving a
Special Purpose Subsidiary the Capital Stock of which constitutes Pledged
Collateral hereunder, to act in accordance with clauses (c) and (d) above with
respect to such Capital Stock and such Special Purpose Financing.

 

SECTION 7  THE COLLATERAL AGENT

 

7.1                               Collateral Agent’s Appointment as
Attorney-in-Fact, etc.  (a)  Each Granting Party hereby irrevocably constitutes
and appoints the Collateral Agent and any authorized officer or agent thereof,
with full power of substitution, as its true and lawful attorney-in-fact with
full irrevocable power and authority in the place and stead of such Granting
Party and in the name of such Granting Party or in its own name, for the purpose
of carrying out the terms of this Agreement, to take any and all appropriate
action and to execute any and all documents and instruments that may be
reasonably necessary or desirable to accomplish the purposes of this Agreement
to the extent permitted by applicable law, provided that the Collateral Agent
agrees not to exercise such power except upon the occurrence and during the
continuance of any Event of Default, and in accordance with and subject to each
applicable Intercreditor Agreement.  Without limiting the generality of the
foregoing, at any time when an Event of Default has occurred and is continuing
(in each case to the extent permitted by applicable law) and subject to each
applicable Intercreditor Agreement, (x) each Pledgor hereby gives the Collateral
Agent the power and right, on behalf of such Pledgor, without notice or assent
by such Pledgor, to execute, in connection with any sale provided for in
Section 6.6(a) or 6.7, any indorsements, assessments or other instruments of
conveyance or transfer with respect to such Pledgor’s Pledged Collateral and
(y) each Grantor hereby gives the Collateral Agent the power and right, on
behalf of such Grantor, without notice to or assent by such Grantor, to do any
or all of the following:

 

(i)                                     subject to the terms of any
documentation governing any Special Purpose Financing, in the name of such
Grantor or its own name, or otherwise, take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Account Receivable of such Grantor that
constitutes

 

40

--------------------------------------------------------------------------------


 

Collateral or with respect to any other Collateral of such Grantor and file any
claim or take any other action or institute any proceeding in any court of law
or equity or otherwise deemed appropriate by the Collateral Agent for the
purpose of collecting any and all such moneys due under any Account Receivable
of such Grantor that constitutes Collateral or with respect to any other
Collateral of such Grantor whenever payable;

 

(ii)                                  in the case of any Copyright, Patent or
Trademark constituting Collateral of such Grantor, execute and deliver any and
all agreements, instruments, documents and papers as the Collateral Agent may
reasonably request to such Grantor to evidence the Collateral Agent’s and the
Lenders’ security interest in such Copyright, Patent or Trademark and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;

 

(iii)                               pay or discharge taxes and Liens, other than
Liens permitted under this Agreement or the other Loan Documents, levied or
placed on the Collateral of such Grantor, effect any repairs or any insurance
called for by the terms of this Agreement and pay all or any part of the
premiums therefor and the costs thereof; and

 

(iv)                              subject to the terms of any documentation
governing any Special Purpose Financing, (A) direct any party liable for any
payment under any of the Collateral of such Grantor to make payment of any and
all moneys due or to become due thereunder directly to the Collateral Agent or
as the Collateral Agent shall direct; (B) ask or demand for, collect, receive
payment of and receipt for, any and all moneys, claims and other amounts due or
to become due at any time in respect of or arising out of any Collateral of such
Grantor; (C) sign and indorse any invoices, freight or express bills, bills of
lading, storage or warehouse receipts, drafts against debtors, assignments,
verifications, notices and other documents in connection with any of the
Collateral of such Grantor; (D) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral of such Grantor or any portion thereof and to enforce any
other right in respect of any Collateral of such Grantor; (E) defend any suit,
action or proceeding brought against such Grantor with respect to any Collateral
of such Grantor; (F) settle, compromise or adjust any such suit, action or
proceeding described in clause (E) above and, in connection therewith, to give
such discharges or releases as the Collateral Agent may deem appropriate;
(G) subject to any existing reserved rights or licenses, assign any Copyright,
Patent or Trademark constituting Collateral of such Grantor (along with the
goodwill of the business to which any such Copyright, Patent or Trademark
pertains) for such term or terms, on such conditions, and in such manner, as the
Collateral Agent shall in its sole discretion determine; and (H) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral of such Grantor as fully and completely as though the
Collateral Agent were the absolute owner thereof for all purposes, and do, at
the Collateral Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things the Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral of such Grantor and the
Collateral Agent’s and the other Secured Parties’ security interests therein and
to effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.

 

41

--------------------------------------------------------------------------------


 

(b)                                 The reasonable expenses of the Collateral
Agent incurred in connection with actions undertaken as provided in this
Section 7.1, together with interest thereon at a rate per annum equal to the
rate per annum at which interest would then be payable on past due ABR Loans
that are Revolving Loans, from the date of payment by the Collateral Agent to
the date reimbursed by the relevant Granting Party, shall be payable by such
Granting Party to the Collateral Agent on demand.

 

(c)                                  Each Granting Party hereby ratifies all
that said attorney shall lawfully do or cause to be done by virtue hereof.  All
powers, authorizations and agencies contained in this Agreement are coupled with
an interest and are irrevocable as to the relevant Granting Party until this
Agreement is terminated as to such Granting Party, and the security interests in
the Security Collateral of such Granting Party created hereby are released.

 

7.2                               Duty of Collateral Agent.  The Collateral
Agent’s sole duty with respect to the custody, safekeeping and physical
preservation of the Security Collateral in its possession, under Section 9-207
of the Code or otherwise, shall be to deal with it in the same manner as the
Collateral Agent deals with similar property for its own account.  None of the
Collateral Agent or any other Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Security Collateral or for any delay in doing
so or shall be under any obligation to sell or otherwise dispose of any Security
Collateral upon the request of any Granting Party or any other Person or, except
as otherwise provided herein, to take any other action whatsoever with regard to
the Security Collateral or any part thereof.  The powers conferred on the
Collateral Agent and the other Secured Parties hereunder are solely to protect
the Collateral Agent’s and the other Secured Parties’ interests in the Security
Collateral and shall not impose any duty upon the Collateral Agent or any other
Secured Party to exercise any such powers.  The Collateral Agent and the other
Secured Parties shall be accountable only for amounts that they actually receive
as a result of the exercise of such powers and, to the maximum extent permitted
by applicable law, neither they nor any of their officers, directors, employees
or agents shall be responsible to any Granting Party for any act or failure to
act hereunder, except as otherwise provided herein or for their own gross
negligence or willful misconduct (as determined by a court of competent
jurisdiction in a final and non-appealable decision).

 

7.3                               Financing Statements.  Pursuant to any
applicable law, each Granting Party authorizes the Collateral Agent to file or
record financing statements and other filing or recording documents or
instruments with respect to such Granting Party’s Security Collateral without
the signature of such Granting Party in such form and in such filing offices as
the Collateral Agent reasonably determines appropriate to perfect the security
interests of the Collateral Agent under this Agreement.  Each Granting Party
authorizes the Collateral Agent to use any collateral description reasonably
determined by the Collateral Agent and reasonably satisfactory to the Parent
Borrower.  The Collateral Agent agrees to notify the relevant Granting Party of
any financing or continuation statement filed by it, provided that any failure
to give such notice shall not affect the validity or effectiveness of any such
filing.

 

7.4                               Authority of Collateral Agent.  Each Granting
Party acknowledges that the rights and responsibilities of the Collateral Agent
under this Agreement with respect to any action taken by the Collateral Agent or
the exercise or non-exercise by the Collateral Agent of

 

42

--------------------------------------------------------------------------------


 

any option, voting right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Agreement or any amendment,
supplement or other modification of this Agreement shall, as between the
Collateral Agent and the Secured Parties, be governed by the Credit Agreement
and by such other agreements with respect thereto as may exist from time to time
among them, but, as between the Collateral Agent and the Granting Parties, the
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no Granting Party shall be under any obligation, or entitlement, to make any
inquiry respecting such authority.

 

7.5                               Right of Inspection.  Subject to the last
sentence of Section 7.6 of the Credit Agreement, upon reasonable written advance
notice to any Grantor and as often as may reasonably be desired, or at any time
and from time to time after the occurrence and during the continuation of an
Event of Default, the Collateral Agent shall have reasonable access during
normal business hours to all the books, correspondence and records of such
Grantor (other than (a) all data and information used to calculate any
“measurement month average” or (b) any “market value average” or any similar
amount, however designated, under or in connection with any financing of
Vehicles and/or other property or assets), and the Collateral Agent and its
representatives may examine the same, and to the extent reasonable take extracts
therefrom and make photocopies thereof, and such Grantor agrees to render to the
Collateral Agent at such Grantor’s reasonable cost and expense such clerical and
other assistance as may be reasonably requested with regard thereto.

 

SECTION 8  NON-LENDER SECURED PARTIES

 

8.1                               Rights to Collateral.  (a) The Non-Lender
Secured Parties shall not have any right whatsoever to do any of the following: 
(i) exercise any rights or remedies with respect to the Collateral (such term,
as used in this Section 8, having the meaning assigned to it in the Credit
Agreement) or to direct the Collateral Agent to do the same, including the right
to (A) enforce any Liens or sell or otherwise foreclose on any portion of the
Collateral, (B) request any action, institute any proceedings, exercise any
voting rights, give any instructions, make any election, notify account debtors
or make collections with respect to all or any portion of the Collateral or
(C) release any Granting Party under this Agreement or release any Collateral
from the Liens of any Security Document or consent to or otherwise approve any
such release; (ii) demand, accept or obtain any Lien on any Collateral (except
for Liens arising under, and subject to the terms of, the Security Documents);
(iii) vote in any Bankruptcy Case or similar proceeding in respect of Holdings
or any of its Subsidiaries (any such proceeding, for purposes of this clause
(a), a “Bankruptcy”) with respect to, or take any other actions concerning, the
Collateral; (iv) receive any proceeds from any sale, transfer or other
disposition of any of the Collateral (except in accordance with the Security
Documents); (v) oppose any sale, transfer or other disposition of the
Collateral; (vi) object to any debtor-in-possession financing in any Bankruptcy
that is provided by one or more Lenders among others (including on a priming
basis under Section 364(d) of the United States Bankruptcy Code); (vii) object
to the use of cash collateral in respect of the Collateral in any Bankruptcy; or
(viii) seek, or object to the Lender Secured Parties’ seeking on an equal and
ratable basis, any adequate protection or relief from the automatic stay with
respect to the Collateral in any Bankruptcy.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Each Non-Lender Secured Party, by its
acceptance of the benefits of this Agreement and the other Security Documents,
agrees that in exercising rights and remedies with respect to the Collateral,
the Collateral Agent and the Lenders, with the consent of the Collateral Agent,
may enforce the provisions of the Security Documents and exercise remedies
thereunder and under any other Loan Documents (or refrain from enforcing rights
and exercising remedies), all in such order and in such manner as they may
determine in the exercise of their sole business judgment.  Such exercise and
enforcement shall include the rights to collect, sell, dispose of or otherwise
realize upon all or any part of the Collateral, to incur expenses in connection
with such collection, sale, disposition or other realization and to exercise all
the rights and remedies of a secured lender under the Uniform Commercial Code of
any applicable jurisdiction.  The Non-Lender Secured Parties, by their
acceptance of the benefits of this Agreement and the other Security Documents,
hereby agree not to contest or otherwise challenge any such collection, sale,
disposition or other realization of or upon all or any of the Collateral. 
Whether or not a Bankruptcy Case has been commenced, the Non-Lender Secured
Parties shall be deemed to have consented to any sale or other disposition of
any property, business or assets of Holdings or any of its Subsidiaries and the
release of any or all of the Collateral from the Liens of any Security Document
in connection therewith.

 

(c)                                  Notwithstanding any provision of this
Section 8.1, the Non-Lender Secured Parties shall be entitled, subject to each
applicable Intercreditor Agreement, to file any necessary responsive or
defensive pleadings in opposition to any motion, claim, adversary proceeding or
other pleadings (A) in order to prevent any Person from seeking to foreclose on
the Collateral or supersede the Non-Lender Secured Parties’ claim thereto or
(B) in opposition to any motion, claim, adversary proceeding or other pleading
made by any Person objecting to or otherwise seeking the disallowance of the
claims of the Non-Lender Secured Parties.  Each Non-Lender Secured Party, by its
acceptance of the benefits of this Agreement, agrees to be bound by and to
comply with each applicable Intercreditor Agreement and authorizes the
Collateral Agent to enter into the Intercreditor Agreements on its behalf.

 

(d)                                 Each Non-Lender Secured Party, by its
acceptance of the benefits of this Agreement, agrees that the Collateral Agent
and the Lenders may deal with the Collateral, including any exchange, taking or
release of Collateral, may change or increase the amount of the Borrower
Obligations and/or the Guarantor Obligations, and may release any Guarantor from
its Obligations hereunder, all without any liability or obligation (except as
may be otherwise expressly provided herein) to the Non-Lender Secured Parties.

 

8.2                               Appointment of Agent.  Each Non-Lender Secured
Party, by its acceptance of the benefits of this Agreement and the other
Security Documents, shall be deemed irrevocably to make, constitute and appoint
the Collateral Agent as agent under the Credit Agreement (and all officers,
employees or agents designated by the Collateral Agent) as such Person’s true
and lawful agent and attorney-in-fact and, in such capacity, the Collateral
Agent shall have the right, with power of substitution for the Non-Lender
Secured Parties and in each such Person’s name or otherwise, to effectuate any
sale, transfer or other disposition of the Collateral.  It is understood and
agreed that the appointment of the Collateral Agent as the agent and
attorney-in-fact of the Non-Lender Secured Parties for the purposes set forth
herein is coupled with an interest and is irrevocable.  It is understood and
agreed that the Collateral Agent has appointed the Administrative Agent as its
agent for purposes of perfecting certain of the

 

44

--------------------------------------------------------------------------------


 

security interests created hereunder and for otherwise carrying out certain of
its obligations hereunder.

 

8.3                               Waiver of Claims.  To the maximum extent
permitted by law, each Non-Lender Secured Party waives any claim it might have
against the Collateral Agent or the Lenders with respect to, or arising out of,
any action or failure to act or any error of judgment, negligence, mistake or
oversight whatsoever on the part of the Collateral Agent or the Lenders or their
respective directors, officers, employees or agents with respect to any exercise
of rights or remedies under the Loan Documents or any transaction relating to
the Collateral (including any such exercise described in Section 8.1(b) above),
except for any such action or failure to act that constitutes willful misconduct
or gross negligence of such Person or any Related Party thereof (as such term is
defined in Section 11.5 of the Credit Agreement).  To the maximum extent
permitted by applicable law, none of the Collateral Agent or any Lender or any
of their respective directors, officers, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of Holdings, any Subsidiary of Holdings, any
Non-Lender Secured Party or any other Person or to take any other action or
forbear from doing so whatsoever with regard to the Collateral or any part
thereof, except for any such action or failure to act that constitutes willful
misconduct or gross negligence of such Person.

 

8.4                               Designation of Non-Lender Secured Parties. 
The Parent Borrower may from time to time designate a Person as a “Bank Products
Affiliate”, a “Bank Products Provider”, a “Hedging Affiliate”, a “Hedging
Provider” or a “Management Credit Provider” hereunder by written notice to the
Collateral Agent.  Upon being so designated by the Parent Borrower, such Bank
Products Provider, Bank Products Affiliate, Hedging Provider, Hedging Affiliate
or Management Credit Provider (as the case may be) shall be a Non-Lender Secured
Party for the purposes of this Agreement for as long as so designated by the
Parent Borrower; provided that, at the time of the Parent Borrower’s designation
of such Non-Lender Secured Party, the obligations of the relevant Grantor under
the applicable Hedging Agreement, Bank Products Agreement or Management
Guarantee (as the case may be) have not been designated as Additional
Obligations.

 

8.5                               Release of Liens; Rollover Hedge Providers. 
Each Rollover Hedge Provider (as defined below), and each Lender who is an
Affiliate of any such Rollover Hedge Provider, on behalf of such Rollover Hedge
Provider, in each case by its acceptance of the benefits of this Agreement,
hereby authorizes and directs Deutsche Bank AG New York Branch (in its capacity
as administrative and collateral agent under each of the Predecessor Term Loan
Credit Agreement and the Predecessor ABL Credit Agreement and the security
documents related to each of them) to take, and consents to its taking, all and
any actions to effect and evidence the release of all security interests and
liens held on behalf of such Rollover Hedge Provider in its capacity as a
“Secured Party” under, and as defined in, such Predecessor Term Loan Credit
Agreement or such Predecessor ABL Credit Agreement, as applicable, and the
security documents related to each of them, and each Rollover Hedge Provider
releases Deutsche Bank AG New York Branch from any liability in connection
therewith. As used in this Section 8.5, “Rollover Hedge Providers” shall mean
collectively each Non-Lender Secured Party hereunder who was also, immediately
prior to the effectiveness of this Agreement, (x) a “Non-

 

45

--------------------------------------------------------------------------------


 

Lender Secured Party” in respect of Hedging Agreements permitted under and as
defined in such Predecessor Term Loan Credit Agreement and the related security
documents and (y) a “Non-Lender Secured Party” in respect of Hedging Agreements
permitted under and as defined in such Predecessor ABL Credit Agreement and the
related security documents.

 

SECTION 9  MISCELLANEOUS

 

9.1                               Amendments in Writing.  None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by each affected Granting Party
and the Collateral Agent, provided that (a) any provision of this Agreement
imposing obligations on any Granting Party may be waived by the Collateral Agent
in a written instrument executed by the Collateral Agent and (b) if separately
agreed in writing between the Parent Borrower and any Non-Lender Secured Party
(and such Non-Lender Secured Party has been designated in writing by the Parent
Borrower to the Collateral Agent for purposes of this sentence, for so long as
so designated), no such amendment, modification or waiver shall amend, modify or
waive Section 6.5 (or the definition of “Non-Lender Secured Party” or “Secured
Party” to the extent relating thereto) if such amendment, modification or waiver
would directly and adversely affect such Non-Lender Secured Party without the
written consent of such Non-Lender Secured Party.  For the avoidance of doubt,
it is understood and agreed that any amendment, amendment and restatement,
waiver, supplement or other modification of or to any Intercreditor Agreement
that would have the effect, directly or indirectly, through any reference herein
to any Intercreditor Agreement or otherwise, of waiving, amending, supplementing
or otherwise modifying this Agreement, or any term or provision hereof, or any
right or obligation of any Granting Party hereunder or in respect hereof, shall
not be given such effect, except pursuant to a written instrument executed by
each affected Granting Party and the Collateral Agent in accordance with this
Section 9.1.

 

9.2                               Notices.  All notices, requests and demands to
or upon the Collateral Agent or any Granting Party hereunder shall be effected
in the manner provided for in Section 11.2 of the Credit Agreement; provided
that any such notice, request or demand to or upon any Guarantor shall be
addressed to such Guarantor at its notice address set forth on Schedule 1,
unless and until such Guarantor shall change such address by notice to the
Collateral Agent and the Administrative Agent given in accordance with
Section 11.2 of the Credit Agreement.

 

9.3                               No Waiver by Course of Conduct; Cumulative
Remedies.  None of the Collateral Agent or any other Secured Party shall by any
act (except by a written instrument pursuant to Section 9.1), delay, indulgence,
omission or otherwise be deemed to have waived any right or remedy hereunder or
to have acquiesced in any Default or Event of Default.  No failure to exercise,
nor any delay in exercising, on the part of the Collateral Agent or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Collateral Agent or any
other Secured Party of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy that the Collateral Agent or
such other Secured Party would otherwise have on any future occasion.  The
rights and remedies herein provided are cumulative, may be exercised singly or
concurrently and are not exclusive of any other rights or remedies provided by
law.

 

46

--------------------------------------------------------------------------------


 

9.4                               Enforcement Expenses; Indemnification.  (a) 
Each Guarantor jointly and severally agrees to pay or reimburse each Secured
Party and the Collateral Agent for all their respective reasonable costs and
expenses incurred in collecting against any Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement against such Guarantor and the other Loan Documents to which such
Guarantor is a party, including the reasonable fees and disbursements of counsel
to the Secured Parties, the Collateral Agent and the Administrative Agent.

 

(b)                                 Each Grantor jointly and severally agrees to
pay, and to save the Collateral Agent, the Administrative Agent and the other
Secured Parties harmless from, (x) any and all liabilities with respect to, or
resulting from any delay in paying, any and all stamp, excise, sales or other
similar taxes which may be payable or determined to be payable with respect to
any of the Security Collateral or in connection with any of the transactions
contemplated by this Agreement and (y) any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement
(collectively, the “indemnified liabilities”), in each case to the extent the
Parent Borrower would be required to do so pursuant to Section 11.5 of the
Credit Agreement, and in any event excluding any taxes or other indemnified
liabilities arising from gross negligence or willful misconduct of the
Collateral Agent, the Administrative Agent or any other Secured Party.

 

(c)                                  The agreements in this Section 9.4 shall
survive repayment of the Obligations and all other amounts payable under the
Credit Agreement and the other Loan Documents.

 

9.5                               Successors and Assigns.  This Agreement shall
be binding upon and shall inure to the benefit of the Granting Parties, the
Collateral Agent and the Secured Parties and their respective successors and
assigns permitted by the Credit Agreement; provided that no Granting Party may
assign, transfer or delegate any of its rights or obligations under this
Agreement without the prior written consent of the Collateral Agent, except as
permitted hereby or by the Credit Agreement.

 

9.6                               Set-Off.  Each Guarantor hereby irrevocably
authorizes each of the Administrative Agent and the Collateral Agent and each
other Secured Party at any time and from time to time without notice to such
Guarantor, any other Guarantor or the Parent Borrower, any such notice being
expressly waived by each Guarantor and by the Parent Borrower, to the extent
permitted by applicable law, upon the occurrence and during the continuance of
an Event of Default under Section 9(a) of the Credit Agreement, so long as any
amount remains unpaid after it becomes due and payable by such Guarantor
hereunder, to set off and appropriate and apply against any such amount any and
all deposits (general or special, time or demand, provisional or final) (other
than the Collateral Proceeds Account), in any currency, and any other credits,
indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by the Collateral Agent, the Administrative Agent or such other Secured
Party to or for the credit or the account of such Guarantor, or any part thereof
in such amounts as the Collateral Agent, the Administrative Agent or such other
Secured Party may elect.  The Collateral Agent, the Administrative Agent and
each other Secured Party shall notify such Guarantor promptly of any such
set-off and the application

 

47

--------------------------------------------------------------------------------


 

made by the Collateral Agent, the Administrative Agent or such other Secured
Party of the proceeds thereof; provided that the failure to give such notice
shall not affect the validity of such set-off and application.  The rights of
the Collateral Agent, the Administrative Agent and each other Secured Party
under this Section 9.6 are in addition to other rights and remedies (including
other rights of set-off) that the Collateral Agent, the Administrative Agent or
such other Secured Party may have.

 

9.7                               Counterparts.  This Agreement may be executed
by one or more of the parties to this Agreement on any number of separate
counterparts, and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

9.8                               Severability.  Any provision of this Agreement
which is prohibited or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction; provided that,
with respect to any Pledged Stock issued by a Foreign Subsidiary, all rights,
powers and remedies provided in this Agreement may be exercised only to the
extent that they do not violate any provision of any law, rule or regulation of
any Governmental Authority applicable to any such Pledged Stock or affecting the
legality, validity or enforceability of any of the provisions of this Agreement
against the Pledgor (such laws, rules or regulations, “Applicable Law”) and are
intended to be limited to the extent necessary so that they will not render this
Agreement invalid, unenforceable or not entitled to be recorded, registered or
filed under the provisions of any Applicable Law.

 

9.9                               Section Headings.  The Section headings used
in this Agreement are for convenience of reference only and are not to affect
the construction hereof or be taken into consideration in the interpretation
hereof.

 

9.10                        Integration.  This Agreement and the other Loan
Documents represent the entire agreement of the Granting Parties, the Collateral
Agent, the Administrative Agent and the other Secured Parties with respect to
the subject matter hereof, and there are no promises, undertakings,
representations or warranties by the Granting Parties, the Collateral Agent or
any other Secured Party relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.

 

9.11                        GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY RELATING
HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH,
THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR
RULES OF CONFLICTS OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE APPLICATION OF
THE LAWS OF ANOTHER JURISDICTION.

 

9.12                        Submission to Jurisdiction; Waivers.  Each party
hereto hereby irrevocably and unconditionally:

 

48

--------------------------------------------------------------------------------


 

(a)                                 submits for itself and its property in any
legal action or proceeding relating to this Agreement and the other Loan
Documents to which it is a party, or for recognition and enforcement of any
judgment in respect thereof, to the non-exclusive general jurisdiction of the
courts of the State of New York, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof;

 

(b)                                 consents that any such action or proceeding
may be brought in such courts and waives any objection that it may now or
hereafter have to the venue of any such action or proceeding in any such court
or that such action or proceeding was brought in an inconvenient court and
agrees not to plead or claim the same;

 

(c)                                  agrees that service of process in any such
action or proceeding may be effected by mailing a copy thereof by registered or
certified mail (or any substantially similar form of mail), postage prepaid, to
such party at the address specified in Section 9.2 or at such other address of
which the Collateral Agent and the Administrative Agent (in the case of any
other party hereto) or the Parent Borrower (in the case of the Collateral Agent
and the Administrative Agent) shall have been notified pursuant thereto;

 

(d)                                 agrees that nothing herein shall affect the
right to effect service of process in any other manner permitted by law or shall
limit the right to sue in any other jurisdiction; and

 

(e)                                  waives, to the maximum extent not
prohibited by law, any right it may have to claim or recover in any legal action
or proceeding referred to in this Section 9.12 any consequential or punitive
damages.

 

9.13                        Acknowledgments.  Each Guarantor hereby acknowledges
that:

 

(a)                                 it has been advised by counsel in the
negotiation, execution and delivery of this Agreement and the other Loan
Documents to which it is a party;

 

(b)                                 none of the Collateral Agent, the
Administrative Agent or any other Secured Party has any fiduciary relationship
with or duty to any Guarantor arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between the
Guarantors, on the one hand, and the Collateral Agent, the Administrative Agent
and the other Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)                                  no joint venture is created hereby or by
the other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Secured Parties or among the Guarantors and the
Secured Parties.

 

9.14                        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.

 

9.15                        Additional Granting Parties.  Each new Subsidiary of
the Parent Borrower that is required to become a party to this Agreement
pursuant to Section 7.9(b) of the Credit

 

49

--------------------------------------------------------------------------------


 

Agreement shall become a Granting Party for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in
substantially the form of Annex 2 hereto.  Each existing Granting Party that is
required to become a Pledgor with respect to Capital Stock of any new Subsidiary
of the Parent Borrower pursuant to Section 7.9(b) of the Credit Agreement shall
become a Pledgor with respect thereto upon execution and delivery by such
Granting Party of an Assumption Agreement in substantially the form of Annex 2
hereto.

 

9.16                        Releases.  (a)  At such time as the Loans, the
Reimbursement Obligations and the other Obligations (other than any Obligations
owing to a Non-Lender Secured Party) then due and owing shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding (except for any Letter of Credit that has been cash collateralized,
or otherwise provided for in a manner reasonably satisfactory to the applicable
Issuing Lender), all Security Collateral shall be automatically released from
the Liens created hereby, and this Agreement and all obligations (other than
those expressly stated to survive such termination) of the Collateral Agent and
each Granting Party hereunder shall terminate, all without delivery of any
instrument or performance of any act by any party, and all rights to the
Security Collateral shall revert to the Granting Parties.  At the request and
sole expense of any Granting Party following any such termination, the
Collateral Agent shall deliver to such Granting Party any Security Collateral
held by the Collateral Agent hereunder, and the Collateral Agent and the
Administrative Agent shall execute, acknowledge and deliver to such Granting
Party such releases, instruments or other documents (including UCC termination
statements), and do or cause to be done all other acts, as any Granting Party
shall reasonably request to evidence such termination.

 

(b)                                 Upon any sale or other disposition of
Security Collateral permitted by the Credit Agreement (other than any sale or
disposition to another Granting Party), the Lien pursuant to this Agreement on
such Security Collateral shall be automatically released.  Upon any Collateral
Suspension with respect to Security Collateral permitted by the Credit
Agreement, the Lien pursuant to this Agreement on such sold or disposed of
Security Collateral shall be automatically released, subject to the requirements
to reinstate any such Lien and grant Liens as set forth in Section 7.9(f) of the
Credit Agreement.  Upon (i) any such permitted sale or other disposition of
Security Collateral, (iii) any such Collateral Suspension or (iii) the sale or
other disposition of the Capital Stock of any Granting Party (other than to
Holdings, the Parent Borrower or a Restricted Subsidiary) permitted under the
Credit Agreement or any other transaction or occurrence as a result of which
such Granting Party ceases to be a Restricted Subsidiary, the Collateral Agent
shall, upon receipt from the Parent Borrower of a written request for the
release of such Granting Party from its Guarantee or the release of the Security
Collateral subject to such sale,disposition, Collateral Suspension or other
transaction, identifying such Granting Party or the relevant Security
Collateral, together with a certification by the Parent Borrower stating that
such transaction is in compliance with the Credit Agreement and the other Loan
Documents, deliver to the Parent Borrower or the relevant Granting Party any
Security Collateral of such relevant Granting Party held by the Collateral
Agent, or the Security Collateral subject to such sale or disposition,
Collateral Suspension or other transaction, and, at the sole cost and expense of
such Granting Party, execute, acknowledge and deliver to such Granting Party
such releases, instruments or other documents (including UCC termination
statements), and do or cause to be done all other acts, as the Parent Borrower
or such Granting Party shall reasonably request (x) to evidence or effect the
release of such Granting Party from its Guarantee

 

50

--------------------------------------------------------------------------------


 

(if any) and of the Liens created hereby (if any) on such Granting Party’s
Security Collateral or (y) to evidence the release of the Security Collateral
subject to such sale, disposition, Collateral Suspension or other transaction.

 

(c)                                  Upon any Granting Party becoming an
Excluded Subsidiary in accordance with the provisions of the Credit Agreement,
the Lien pursuant to this Agreement on all Security Collateral of such Granting
Party (if any) shall be automatically released, and the Guarantee (if any) of
such Granting Party, and all obligations of such Granting Party hereunder, shall
terminate, all without delivery of any instrument or performance of any act by
any party.  At the request and the sole expense of the Parent Borrower or such
Granting Party, the Collateral Agent shall deliver to the Parent Borrower or
such Granting Party any Security Collateral of such Granting Party held by the
Collateral Agent and execute, acknowledge and deliver to the Parent Borrower or
such Granting Party such releases, instruments or other documents (including UCC
termination statements), and do or cause to be done all other acts, as the
Parent Borrower or such Granting Party shall reasonably request to evidence or
effect the release of such Granting Party from its Guarantee (if any) and of the
Liens created hereby (if any) on such Granting Party’s Security Collateral.

 

(d)                                 Upon any Security Collateral being or
becoming an Excluded Asset, the Lien pursuant to this Agreement on such Security
Collateral shall be automatically released.  At the request and sole expense of
any Granting Party, the Collateral Agent shall deliver such Security Collateral
(if held by the Collateral Agent) to such Granting Party and execute,
acknowledge and deliver to such Granting Party such releases, instruments or
other documents (including UCC termination statements), and do or cause to be
done all other acts, as such Granting Party shall reasonably request to evidence
such release.

 

(e)                                  Notwithstanding any other provision of this
Agreement or any other Loan Document, Holdings shall have the right to transfer
all of the Capital Stock of the Parent Borrower held by Holdings to any Parent
Entity or any Subsidiary of any Parent Entity (a “Successor Holding Company”)
that (i) is a Person organized and existing under the laws of the United States
of America, any state thereof or the District of Columbia and (ii) assumes all
of the obligations of Holdings under this Agreement and the other Loan Documents
to which Holdings is a party by executing and delivering to the Collateral Agent
a joinder substantially in the form of Annex 3 hereto, or one or more other
documents or instruments, together with a financing statement in appropriate
form for filing under the Uniform Commercial Code of the relevant jurisdiction,
in form and substance reasonably satisfactory to the Collateral Agent, upon
which (x) such Successor Holding Company will succeed to, and be substituted
for, and may exercise every right and power of, Holdings under this Agreement
and the other Loan Documents, and shall be thereafter be deemed to be “Holdings”
for purposes of this Agreement and the other Loan Documents, (y) Holdings as
predecessor to the Successor Holding Company (“Predecessor Holdings”) shall be
irrevocably and unconditionally released from its Guarantee and all other
obligations hereunder and under the other Loan Documents and (z) the Lien
pursuant to this Agreement on all Security Collateral of Predecessor Holdings,
and any Lien pursuant to any other Loan Document on any other property or assets
of Predecessor Holdings, shall be automatically released (it being understood
that such transfer of Capital Stock of the Parent Borrower to and assumption of
rights and obligations of Holdings by such Successor Holding Company shall not
constitute a Change of Control).  At the request and the sole expense of

 

51

--------------------------------------------------------------------------------


 

Predecessor Holdings or the Parent Borrower, the Collateral Agent shall deliver
to Predecessor Holdings any Security Collateral and other property or assets of
Predecessor Holdings held by the Collateral Agent and execute, acknowledge and
deliver to Predecessor Holdings such releases, instruments or other documents
(including UCC termination statements), and do or cause to be done all other
acts, as Predecessor Holdings or the Parent Borrower shall reasonably request to
evidence or effect the release of Predecessor Holdings from its Guarantee and
other obligations hereunder and under the other Loan Documents, and the release
of the Liens created hereby on Predecessor Holdings’ Security Collateral (other
than Capital Stock of the Parent Borrower) and by any other Loan Document on any
other property or assets of Predecessor Holdings.

 

(f)                                   So long as no Event of Default has
occurred and is continuing, the Collateral Agent shall at the direction of any
applicable Granting Party return to such Granting Party any proceeds or other
property received by it during any Event of Default pursuant to either
Section 5.3.1 or 6.4 and not otherwise applied in accordance with Section 6.5.

 

(g)                                  The Collateral Agent shall have no
liability whatsoever to any other Secured Party as the result of any release of
Security Collateral by it in accordance with (or that the Collateral Agent in
good faith believes to be in accordance with) this Section 9.16.

 

9.17                        Judgment.  (a)  If for the purpose of obtaining
judgment in any court it is necessary to convert a sum due hereunder in one
currency into another currency, the parties hereto agree, to the fullest extent
that they may effectively do so, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Collateral Agent could
purchase the first currency with such other currency on the Business Day
preceding the day on which final judgment is given.

 

(b)                                 The obligations of any Guarantor in respect
of this Agreement to the Collateral Agent, for the benefit of each holder of
secured Obligations, shall, notwithstanding any judgment in a currency (the
“judgment currency”) other than the currency in which the sum originally due to
such holder is denominated (the “original currency”), be discharged only to the
extent that on the Business Day following receipt by the Collateral Agent of any
sum adjudged to be so due in the judgment currency, the Collateral Agent may, in
accordance with normal banking procedures, purchase the original currency with
the judgment currency; if the amount of the original currency so purchased is
less than the sum originally due to such holder in the original currency, such
Guarantor agrees, as a separate obligation and notwithstanding any such
judgment, to indemnify the Collateral Agent for the benefit of such holder
against such loss, and if the amount of the original currency so purchased
exceeds the sum originally due to the Collateral Agent, the Collateral Agent
agrees to remit to the Parent Borrower such excess.  This covenant shall survive
the termination of this Agreement and payment of the Obligations and all other
amounts payable hereunder.

 

9.18                        Transfer Tax Acknowledgment.  Each party hereto
acknowledges that the shares delivered hereunder are being transferred to and
deposited with the Collateral Agent (or other Person in accordance with any
applicable Intercreditor Agreement) as security for the Obligations and that
this Section 9.18 is intended to be the certificate of exemption from New

 

52

--------------------------------------------------------------------------------


 

York stock transfer taxes for the purposes of complying with Section 270.5(b) of
the Tax Law of the State of New York.

 

9.19                        Release of Liens; Rollover Issuing Lenders.  Each
Rollover Issuing Lender (as defined below), by its acceptance of the benefits of
this Agreement, hereby authorizes and directs Deutsche Bank AG New York Branch
(in its capacity as administrative and collateral agent under each of the
Predecessor ABL Credit Agreement and the Predecessor Term Loan Credit Agreement
and, in each case, the related security documents) to take all and any actions
to effect the release of all security interests and liens held on behalf of such
Rollover Issuing Lender in its capacity as a “Secured Party” under, and as
defined in, the Predecessor ABL Credit Agreement and the related U.S. security
documents and the Predecessor Term Loan Credit Agreement and the related
security documents, and each Rollover Issuing Lender releases Deutsche Bank AG
New York Branch from any liability in connection therewith.  As used in this
Section 9.19, “Rollover Issuing Lender” means each bank listed as a letter of
credit issuing bank in Schedule B to the Credit Agreement.

 

[Remainder of page left blank intentionally; Signature pages follow.]

 

53

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be duly
executed and delivered as of the date first above written.

 

 

 

RENTAL CAR INTERMEDIATE HOLDINGS, LLC

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Senior Vice President & Treasurer

 

 

 

 

 

 

 

THE HERTZ CORPORATION

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Senior Vice President & Treasurer

 

 

 

 

 

 

 

THRIFTY INSURANCE AGENCY, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

 

 

DOLLAR THRIFTY AUTOMOTIVE GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

THC — Signature Page — Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

 

FIREFLY RENT A CAR LLC

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

 

 

HCM MARKETING CORPORATION

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

 

 

HERTZ CARE SALES LLC

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

 

 

HERTZ CLAIM MANAGEMENT CORPORATION

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

 

 

HERTZ GLOBAL SERVICES CORPORATION

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

THC — Signature Page — Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

 

HERTZ LOCAL EDITION CORP.

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

 

 

HERTZ LOCAL EDITION TRANSPORTING, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

 

 

HERTZ SYSTEM, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

 

 

HERTZ TECHNOLOGIES, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

 

 

HERTZ TRANSPORTING, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

THC — Signature Page — Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

 

RENTAL CAR GROUP COMPANY, LLC

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Vice President & Treasurer

 

 

 

 

 

 

 

SMARTZ VEHICLE RENTAL CORPORATION

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

 

 

DONLEN CORPORATION

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Vice President & Assistant Treasurer

 

 

 

 

 

 

 

DOLLAR RENT A CAR, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

 

 

DTG OPERATIONS, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Vice President & Assistant Treasurer

 

THC — Signature Page — Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

 

DTG SUPPLY, LLC (formerly known as DTG Supply, Inc.)

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

 

 

THRIFTY CAR SALES, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

 

 

THRIFTY, LLC (formerly known as Thrifty, Inc.)

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

 

 

THRIFTY RENT-A-CAR SYSTEM, LLC (formerly known as Thrifty Rent-A-Car
System, Inc.)

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

 

 

 

 

 

 

TRAC ASIA PACIFIC, INC.

 

 

 

 

 

 

 

By:

/s/ R. Scott Massengill

 

 

Name: Scott Massengill

 

 

Title: Treasurer

 

THC — Signature Page — Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to as

Of the date hereof by:

 

 

 

 

 

 

BARCLAYS BANK PLC,

as Collateral Agent and Administrative Agent

 

 

 

 

 

 

By:

/s/ Ronnie Glenn

 

 

Name: Ronnie Glenn

 

Title: Vice President

 

THC — Signature Page — Guarantee and Collateral Agreement

 

--------------------------------------------------------------------------------


 

Annex 1 to
Guarantee and Collateral Agreement

 

[FORM OF]
ACKNOWLEDGEMENT AND CONSENT*

 

The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement, dated as of June 30, 2016 (the “Agreement”; capitalized
terms used and not otherwise defined herein shall have the meanings assigned to
them in the Agreement or the Credit Agreement referred to therein, as the case
may be), made by the Granting Parties thereto for the benefit of Barclays Bank
PLC, as Collateral Agent and Administrative Agent.  The undersigned agrees for
the benefit of the Collateral Agent, the Administrative Agent and the Lenders as
follows:

 

The undersigned will be bound by the terms of the Agreement applicable to it as
an Issuer (as defined in the Agreement) and will comply with such terms insofar
as such terms are applicable to the undersigned as an Issuer.

 

The undersigned will notify the Collateral Agent promptly in writing of the
occurrence of any of the events described in Section 5.3.1 of the Agreement.

 

The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it, mutatis
mutandis, with respect to all actions that may be required of it pursuant to
Section 6.3(c) or 6.7 of the Agreement.

 

 

[NAME OF ISSUER]

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

Address for Notices:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fax:

 

 

 

 

--------------------------------------------------------------------------------

 

 

*                      This consent is necessary only with respect to any Issuer
which is not also a Granting Party.

 

--------------------------------------------------------------------------------


 

Annex 2 to
Guarantee and Collateral Agreement

 

[FORM OF]
ASSUMPTION AGREEMENT

 

ASSUMPTION AGREEMENT, dated as of              ,     , made by
                              , a                (the “Additional Granting
Party”), in favor of Barclays Bank PLC, as collateral agent (in such capacity,
the “Collateral Agent”) and as administrative agent (in such capacity, the
“Administrative Agent”) for the banks and other financial institutions (the
“Lenders”) from time to time parties to the Credit Agreement referred to below
and the other Secured Parties.  All capitalized terms not defined herein shall
have the meaning ascribed to them in the Guarantee and Collateral Agreement
referred to below, or if not defined therein, in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, THE HERTZ CORPORATION, a Delaware corporation (together with its
successors and assigns, the “Parent Borrower”), the Subsidiary Borrowers from
time to time party thereto (together with the Parent Borrower, the “Borrowers”
and each individually a “Borrower”), the Lenders, the Administrative Agent, the
Collateral Agent and the other parties party thereto are parties to a Credit
Agreement, dated as of June 30, 2016 (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, Rental Car Intermediate
Holdings, LLC, the Parent Borrower and certain of its Subsidiaries are, or are
to become, parties to the Guarantee and Collateral Agreement, dated as of
June 30, 2016 (as amended, supplemented, waived or otherwise modified from time
to time, the “Guarantee and Collateral Agreement”), in favor of the Collateral
Agent, for the benefit of the Secured Parties;

 

WHEREAS, [the][each] Additional Granting Party is a member of an affiliated
group of companies that includes the Borrowers and each other Granting Party;
the proceeds of the extensions of credit under the Credit Agreement will be used
in part to enable the Borrowers to make valuable transfers to one or more of the
other Granting Parties (including [each] such Additional Granting Party) in
connection with the operation of their respective businesses; and the Borrowers
and the other Granting Parties (including [each] such Additional Granting Party)
are engaged in related businesses, and each such Granting Party (including the
Additional Granting Party) will derive substantial direct and indirect benefit
from the making of the extensions of credit under the Credit Agreement;

 

WHEREAS, the Credit Agreement requires [the][each] Additional Granting Party to
become a party to the Guarantee and Collateral Agreement; and

 

WHEREAS, [the][each] Additional Granting Party has agreed to execute and deliver
this Assumption Agreement in order to become a party to the Guarantee and
Collateral Agreement;

 

--------------------------------------------------------------------------------


 

NOW, THEREFORE, IT IS AGREED:

 

1.                                      Guarantee and Collateral Agreement.  By
executing and delivering this Assumption Agreement, [the][each] Additional
Granting Party, as provided in Section 9.15 of the Guarantee and Collateral
Agreement, hereby becomes a party to the Guarantee and Collateral Agreement as a
Granting Party thereunder with the same force and effect as if originally named
therein as a Guarantor[, Grantor and Pledgor] [and Grantor] [and
Pledgor](1) and, without limiting the generality of the foregoing, hereby
expressly assumes all obligations and liabilities of a Guarantor[, Grantor and
Pledgor] [and Grantor] [and Pledgor](2) thereunder.  The information set forth
in Annex 1-A hereto is hereby added to the information set forth in Schedules
             to the Guarantee and Collateral Agreement, and such Schedules are
hereby amended and modified to include such information.  [The][Each] Additional
Granting Party hereby represents and warrants that each of the representations
and warranties of such Additional Granting Party, in its capacities as a
Guarantor[, Grantor and Pledgor] [and Grantor] [and Pledgor],(3) contained in
Section 4 of the Guarantee and Collateral Agreement, is true and correct in all
material respects on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.  Each Additional
Granting Party hereby grants, as and to the same extent as provided in the
Guarantee and Collateral Agreement, to the Collateral Agent, for the benefit of
the Secured Parties, a continuing security interest in the [Collateral (as such
term is defined in Section 3.1 of the Guarantee and Collateral Agreement) of
such Additional Granting Party] [and] [the Pledged Collateral (as such term is
defined in the Guarantee and Collateral Agreement) of such Additional Granting
Party, except as provided in Section 3.3 of the Guarantee and Collateral
Agreement].

 

2.                                      GOVERNING LAW.  THIS ASSUMPTION
AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM
OR CONTROVERSY RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING
EFFECT TO ITS PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH
PRINCIPLES OR RULES ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE
OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.

 

--------------------------------------------------------------------------------

(1)              Indicate the capacities in which the Additional Granting Party
is becoming a Grantor.

(2)              Indicate the capacities in which the Additional Granting Party
is becoming a Grantor.

(3)              Indicate the capacities in which the Additional Granting Party
is becoming a Grantor.

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.

 

 

[ADDITIONAL GRANTING PARTY]

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

 

 

Acknowledged and Agreed to as

 

 

of the date hereof by:

 

 

 

 

 

BARCLAYS BANK PLC,

 

 

as Collateral Agent and Administrative Agent

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

Title:

 

 

 

3

--------------------------------------------------------------------------------


 

Annex 1-A to
Assumption Agreement

 

Supplement to
Guarantee and Collateral Agreement
Schedule 1

 

Supplement to
Guarantee and Collateral Agreement
Schedule 2

 

Supplement to
Guarantee and Collateral Agreement
Schedule 3

 

Supplement to
Guarantee and Collateral Agreement
Schedule 4

 

Supplement to
Guarantee and Collateral Agreement
Schedule 5

 

4

--------------------------------------------------------------------------------


 

Annex 3
Guarantee and Collateral Agreement

 

[FORM OF]

 

SUCCESSOR HOLDING COMPANY JOINDER AND RELEASE

 

JOINDER AND RELEASE, dated as of             ,      (this “Joinder”) by and
among RENTAL CAR INTERMEDIATE HOLDINGS, LLC (“Assignor”),          (“Assignee”)
and Barclays Bank PLC, as collateral agent (in such capacity, the “Collateral
Agent”) and as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions (the “Lenders”) from time
to time parties to the Credit Agreement referred to below and for the other
Secured Parties (as defined below).  All capitalized terms not defined herein
shall have the meaning ascribed to them in the Guarantee and Collateral
Agreement referred to below, or if not defined therein, in the Credit Agreement.

 

W I T N E S S E T H:

 

WHEREAS, THE HERTZ CORPORATION, a Delaware corporation (together with its
successors and assigns, the “Parent Borrower”), the Subsidiary Borrowers from
time to time party thereto (together with the Parent Borrower, the “Borrowers”
and each individually a “Borrower”), the Lenders, the Administrative Agent, the
Collateral Agent and the other parties party thereto are parties to a Credit
Agreement, dated as of June 30, 2016 (as amended, supplemented, waived or
otherwise modified from time to time, the “Credit Agreement”);

 

WHEREAS, in connection with the Credit Agreement, Assignor (as the direct parent
of the Parent Borrower), the Borrowers and certain other subsidiaries of the
Borrowers entered into the Guarantee and Collateral Agreement, dated as of
June 30, 2016 (the “Guarantee and Collateral Agreement”) by and among Assignor,
the Borrowers, certain of the Parent Borrower’s Subsidiaries and the Collateral
Agent, pursuant to which, among other things, they agreed to jointly and
severally, unconditionally and irrevocably, guarantee all of the obligations of
the Borrowers under the Credit Agreement and grant security interests in, and
pledge, property and assets, including the Pledged Collateral, in favor of the
Collateral Agent, for the benefit of the Secured Parties;

 

WHEREAS, Assignee is acquiring from Assignor all of the Capital Stock of the
Parent Borrower;

 

WHEREAS, in connection therewith, Section 9.16(e) of the Guarantee and
Collateral Agreement requires Assignee to assume all of the obligations of
Assignor under the Guarantee and Collateral Agreement and the other Loan
Documents to which Assignor is a party; and

 

WHEREAS, upon the assumption of Assignor’s obligations by Assignee, Assignor
shall be automatically released from its obligations under the Guarantee and
Collateral Agreement and any other instrument or document furnished pursuant
thereto, and pursuant to Section 9.16(e) of the Guarantee and Collateral
Agreement, the Collateral Agent shall, among other things, take such actions as
may be reasonably requested to evidence such release.

 

NOW, THEREFORE, IT IS AGREED:

 

--------------------------------------------------------------------------------


 

1.                                      By executing and delivering this
Joinder, Assignee hereby expressly assumes all of the obligations of Assignor
under the Guarantee and Collateral Agreement and each other Loan Document to
which Assignor is a party and agrees that it will be bound by the provisions of
the Guarantee and Collateral Agreement and such other Loan Documents.  Pursuant
to Section 9.16(e) of the Guarantee and Collateral Agreement, Assignee hereby
succeeds to, and is substituted for, and shall exercise every right and power
of, Assignor under the Guarantee and Collateral Agreement and the other Loan
Documents to which Assignor is a party, and shall thereafter be deemed to be
“Holdings” for purposes of the Guarantee and Collateral Agreement and the other
Loan Documents and a “Guarantor”, “Granting Party” and “Pledgor” for purposes of
the Guarantee and Collateral Agreement as if originally named therein and
Assignor is hereby expressly, irrevocably and unconditionally discharged from
all debts, obligations, covenants and agreements under the Guarantee and
Collateral Agreement and the other Loan Documents to which it is a party.

 

2.                                      The Collateral Agent hereby confirms and
acknowledges the release of Assignor from its Guarantee and all other
obligations under the Guarantee and Collateral Agreement and all other
obligations thereunder and under the other Loan Documents.

 

3.                                      The Collateral Agent hereby confirms and
acknowledges that the Lien pursuant to the Guarantee and Collateral Agreement on
all Security Collateral of Assignor, and any Lien pursuant to any other Loan
Document on the property or assets of Assignor, has been automatically released.

 

4.                                      The information set forth in Annex 1-A
hereto is hereby added to the information set forth in Schedules     to the
Guarantee and Collateral Agreement, and such Schedules are hereby amended and
modified to include such information.  Assignee hereby represents and warrants
that each of the representations and warranties made by Assignee, in its
capacity as a Guarantor, Grantor and Pledgor, in each case solely with respect
to the representations and warranties made by Holdings, contained in Section 4
of the Guarantee and Collateral Agreement, is true and correct in all material
respects on and as the date hereof (after giving effect to this Joinder) as if
made on and as of such date.  Assignee hereby grants, as and to the same extent
as provided in the Guarantee and Collateral Agreement, to the Collateral Agent,
for the benefit of the Secured Parties, a continuing security interest in the
Security Collateral of Assignee, except as provided in Section 3.3 of the
Guarantee and Collateral Agreement.

 

5.                                      Assignee represents and warrants that
(a) it is a [        ] organized under the laws of [      ] and (b) it has full
power and authority, and has taken all actions necessary, to execute and deliver
this Joinder and to consummate the transactions contemplated hereby.

 

6.                                      Assignor (a) represents and warrants
that it has full power and authority, and has taken all actions necessary, to
execute and deliver this Joinder and to consummate the transactions contemplated
hereby; (b) makes no representation or warranty and assumes no responsibility
with respect to any statements, warranties or representations made in

 

2

--------------------------------------------------------------------------------


 

connection with the Guarantee and Collateral Agreement or any other instrument
or document furnished pursuant thereto or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of the Guarantee and
Collateral Agreement or any other instrument or document furnished pursuant
thereto or any collateral thereunder; (c) makes no representation or warranty
and assumes no responsibility with respect to the financial condition of the
Parent Borrower, any of its Subsidiaries or any other Loan Party or the
performance or observance by the Parent Borrower, any of its Subsidiaries or any
other obligor of any of their respective obligations under the Guarantee and
Collateral Agreement or any other instrument or document furnished pursuant
hereto or thereto.

 

7.                                      GOVERNING LAW.  THIS JOINDER AND THE
RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER AND ANY CLAIM OR CONTROVERSY
RELATING HERETO SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
ARE NOT MANDATORILY APPLICABLE BY STATUTE AND WOULD REQUIRE OR PERMIT THE
APPLICATION OF THE LAWS OF ANOTHER JURISIDICTION.

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Joinder to be duly executed
and delivered as of the date first above written.

 

 

 

 

[ASSIGNOR]

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

[ASSIGNEE]

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

Acknowledged and Agreed to as

 

 

 

of the date hereof by:

 

 

 

 

 

 

 

BARCLAYS BANK PLC,

 

 

 

as Collateral Agent and Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

4

--------------------------------------------------------------------------------


 

Annex 1-A to
Joinder and Release

 

Supplement to
Guarantee and Collateral Agreement
Schedule 1

 

Supplement to
Guarantee and Collateral Agreement
Schedule 2

 

Supplement to
Guarantee and Collateral Agreement
Schedule 3

 

Supplement to
Guarantee and Collateral Agreement
Schedule 4

 

Supplement to
Guarantee and Collateral Agreement
Schedule 5

 

5

--------------------------------------------------------------------------------